 



Exhibit 1.1
UNDERWRITING AGREEMENT
November 21, 2007
Oilsands Quest Inc.
205, 707 — 7th Avenue S.W.
Calgary, Alberta
T2P 3H6

     
Attention:
  Karim Hirji
 
  Chief Financial Officer

Dear Sirs:

     
Re:
  Offering of Units and Flow-Through Shares

     TD Securities Inc., Genuity Capital Markets, CIBC World Markets Inc.,
Desjardins Securities Inc., Lehman Brothers Canada Inc., Blackmont Capital Inc.
and Canaccord Capital Corporation (collectively, the “Underwriters”) understand
that Oilsands Quest Inc. (the “Corporation”) proposes to issue and sell:

  (a)   an aggregate of 11,000,000 Units (the “Prospectus Units”), each
consisting of one Common Share (the “Prospectus Shares”), and one-half of a
warrant to purchase one Common Share (the “Warrants”) at a price of US$5.00 per
Unit. Each Warrant will entitle the holder thereof to purchase one Common Share
at a price of US$6.75 per Common Share on or before the second anniversary of
the Closing Date. The Units will be separable into Common Shares and Warrants
immediately after issuance; and     (b)   2,600,000 Common Shares to be issued
on a flow-through basis (the “Flow-Through Common Shares”) at a price of
Cdn$6.17 per Flow-Through Common Share, and the Corporation will incur or be
deemed to incur and thereafter renounce Qualifying Expenditures to the original
purchasers of such Flow-Through Common Shares. Flow-Through Common Shares will
not be offered for sale outside of Canada.

     Upon and subject to the terms and conditions contained in this agreement,
the Underwriters hereby severally, and not jointly, agree to purchase from the
Corporation on the Closing Date, in the respective percentages set forth in
section 18, and the Corporation hereby agrees to sell to the Underwriters, all
but not less than all of the Prospectus Units, at the purchase price per
Prospectus Unit specified above, being an aggregate purchase price of
US$55,000,000. The Corporation hereby agrees to issue and sell to the
Underwriters, subject to the provisions hereof, on the Closing Date such
Prospectus Units.
     Additionally, subject to the terms and conditions hereof, the Underwriters
hereby agree to act as, and the Corporation appoints the Underwriters as the
sole and exclusive agents of the Corporation to offer the Flow-Through Common
Shares for sale on the Closing Date at the price per Flow-Through Common Share
specified above being an aggregate purchase price of Cdn$16,042,000 provided
that if less than 2,600,000 Flow-Through Common Shares are sold by the
Underwriters as agents, the Underwriters hereby severally and not jointly, agree
to purchase from the Corporation on the Closing Date in the respective
percentages set forth in section 18, that number of Flow-Through Common Shares
that, together with the Flow-Through Shares sold by the Underwriters as agents,
aggregate 2,600,000 Flow-



--------------------------------------------------------------------------------



 



- 2 -

Through Common Shares. The Corporation hereby agrees to issue and sell to the
Underwriters, subject to the provisions hereof, on the Closing Date such
Flow-Through Common Shares. Prospectus Units and Flow-Through Common Shares are
collectively referred to as “Prospectus Securities”.
     The Corporation hereby grants to the Underwriters an option (the
“Over-Allotment Option”) to purchase from the Corporation, at the Underwriters’
election, up to an additional 1,650,000 Common Shares at U.S. $4.72 per share
and up to an additional 825,000 Warrants at U.S. $0.56 per Warrant, either
separately or as units (each such unit consisting of the same securities as a
Prospectus Unit) at U.S. $5.00 per unit (the “Over-Allotment Option Units,” and
together with the Prospectus Units, the “Offered Units”). Common Shares and
Warrants purchased separately pursuant to the Over-Allotment Option are referred
to as “Over-Allotment Option Shares” and “Over-Allotment Option Warrants”,
respectively, and Over-Allotment Option Shares, Over-Allotment Option Warrants
and Over-Allotment Option Units are collectively referred to as “Over-Allotment
Option Securities”. The Underwriters may exercise the Over-Allotment Option, in
whole or in part, at any time prior to 4:00 p.m. (Calgary time) on the date that
is 30 days after the Closing Date for the purpose of covering over-allotments,
if any, and for market stabilization purposes, by written notice to the
Corporation setting forth the number of Over-Allotment Option Securities to be
purchased. In the event and to the extent that the Underwriters exercise the
Over-Allotment Option, subject to the terms and conditions hereof, the
Underwriters hereby severally, and not jointly, agree to purchase from the
Corporation the number of Over-Allotment Option Securities as to which the
Over-Allotment Option shall have been exercised in the respective percentages
set forth in section 18 hereof, and the Corporation hereby agrees to issue and
sell such number of Over-Allotment Option Securities to the Underwriters at the
prices specified above.
     The Underwriters shall be entitled (but not obligated) in connection with
the offering and sale of the Offered Securities to retain as sub-agents other
registered securities dealers and may receive subscriptions for Offered
Securities from subscribers from other registered dealers. The fee payable to
any such sub-agent shall be for the account of the Underwriters.
     The Underwriters will offer the Offered Securities initially at the
offering prices specified above. The Underwriters may subsequently reduce the
price at which the Offered Securities (other than the Flow-Through Common
Shares) are offered. Any such reduction shall not reduce the proceeds received
by the Corporation.
1. Definitions
     In this agreement:

  (a)   “Additional Closing Date” and “Additional Closing Time” have the
meanings ascribed thereto in subsection 13(b);     (b)   “agreement” means this
agreement and not any particular article or section or other portion except as
may be specified, and words such as “hereof”, “hereto”, “herein” and “hereby”
refer to this agreement as the context requires;     (c)   “Applicable Time”
means 9:40 a.m. (Calgary time) on November 21, 2007;     (d)   “ASA” means the
Securities Act (Alberta), RSA 2000 c.S-4, as amended, including the regulations
promulgated thereunder;     (e)   “ASC” means the Alberta Securities Commission;



--------------------------------------------------------------------------------



 



- 3 -

  (f)   “affiliate” has the meaning ascribed thereto under the ASA;     (g)  
“Business Day” means a day which is not Saturday or Sunday or a legal holiday in
Calgary, Alberta;     (h)   “Canadian Base Prospectus” means the (final) MJDS
shelf prospectus of the Corporation dated November 16, 2007 relating to the
distribution of Common Shares, warrants and/or units of the Corporation filed
with the Securities Commissions;     (i)   “Canadian Exploration Expenses” or
“CEE” means Canadian exploration expense described in paragraph (a), (d) or
(f) of the definition of “Canadian exploration expense” in subsection 66.1(6) of
the Tax Act or that would be described in paragraph (h) of such definition if
the reference therein to “paragraphs (a) to (d) and (f) to (g.i)” were read as
“paragraphs (a), (d) or (f)”, excluding any amounts that are prescribed to
constitute “Canadian exploration and development overhead expense” under the Tax
Act, the amount of any assistance received by the Corporation described in
paragraph 66(12.6)(a) of the Tax Act and any expense described in paragraph
66(12.6)(b.1) of the Tax Act;     (j)   “Canadian Preliminary Prospectus
Supplement” means the preliminary prospectus supplement relating to the Offered
Securities provided to the Underwriters for purposes of marketing the Offered
Securities in Canada and filed with the Securities Commissions pursuant to the
MJDS;     (k)   “Canadian Prospectus Supplement” means the prospectus supplement
relating to the Offered Securities to be filed with the Securities Commissions
pursuant to the MJDS in accordance with section 3(b) hereof;     (l)   “Canadian
Prospectus” means the Canadian Base Prospectus as supplemented by the Canadian
Preliminary Prospectus Supplement until such time as the Canadian Prospectus
Supplement is filed with the Securities Commissions, after which time “Canadian
Prospectus” means the Canadian Base Prospectus as supplemented by the Canadian
Prospectus Supplement;     (m)   “Canadian Securities Laws” means, collectively,
the applicable securities laws of each of the Qualifying Provinces and the
respective regulations, rules, instruments, rulings and orders made thereunder
and the applicable policy statements issued by the Securities Commissions
thereunder;     (n)   “Commitment Amount” means the amount equal to Cdn$6.17
multiplied by the number of Flow-Through Common Shares subscribed and paid for
pursuant to the Flow-Through Subscription Agreements;     (o)   “Closing Date”
means December 5, 2007 or such other date as the parties hereto may agree, but
in any event, not later than December 31, 2007;     (p)   “Closing Time” means
6:30 a.m. (Calgary time) or such other time, on the Closing Date, as the
Underwriters and the Corporation may agree;



--------------------------------------------------------------------------------



 



- 4 -

  (q)   “Common Shares” means the common shares in the capital of the
Corporation, par value $.001 per share and, where appropriate in the context,
includes the Common Shares included in the Offered Securities;     (r)  
“Corporation” means Oilsands Quest Inc.;     (s)   “Corporation’s auditors”
means Pannell Kerr Forster, independent registered public accounting firm,
Vancouver, British Columbia, who were the auditors of the Corporation up to
November 13, 2007;     (t)   “Corporation’s Counsel” means Corporation’s
Canadian counsel and Corporation’s U.S. counsel;     (u)   “Corporation’s
Canadian counsel” means Macleod Dixon LLP or such other legal counsel as the
Corporation, with the consent of the Underwriters, may appoint;     (v)  
“Corporation’s U.S. counsel” means Burns, Figa & Will, P.C. or such other legal
counsel as the Corporation, with the consent of Underwriters, may appoint;    
(w)   “distribution” means “distribution” or “distribution to the public”, as
the case may be, as defined under the applicable Securities Laws and
“distribute” has a corresponding meaning;     (x)   “Disclosure Package” means,
as of the Applicable Time and all considered together:

  (i)   the U.S. Base Prospectus;     (ii)   the U.S. Preliminary Prospectus
Supplement;     (iii)   the Issuer Free Writing Prospectuses, if any, identified
in Schedule “A” hereto; and     (iv)   any other Free Writing Prospectus that
the parties hereto shall expressly agree in writing to treat as part of the
Disclosure Package

  (y)   “Documents” means, collectively, the documents incorporated by reference
in the Prospectuses and any Supplementary Material including:

  (i)   the Form 10-KSB;     (ii)   the Form 10-Q;     (iii)   the Forms 8-K;
and     (iv)   the Corporation’s registration statement on Form 10-SB filed
October 14, 1999, as amended by Forms 8-A filed on March 13, 2006 and August 23,
2006.

  (z)   “Effective Date” means November 7, 2007, the date upon which the
Registration Statement became effective;



--------------------------------------------------------------------------------



 



- 5 -

  (aa)   “Exchange” means the American Stock Exchange;     (bb)   “Expenditure
Period” means the period commencing on the date of acceptance of the
Flow-Through Subscription Agreements and ending on the earlier of:

  (i)   the date on which the Commitment Amount has been fully expended in
accordance with the terms of the Flow-Through Subscription Agreements; and    
(ii)   December 31, 2008;

  (cc)   “ Financial Statements”, means collectively:

  (i)   the audited annual consolidated financial statements of the Corporation
as at and for the years ended April 30, 2007 and April 30, 2006, together with
the report of the Corporation’s auditors thereon and the notes thereto;     (ii)
  the unaudited interim comparative consolidated financial statements of the
Corporation as at and for the three month periods ended July 31, 2007 and
July 31, 2006, together with the notes thereto;

  (dd)   “Flow-Through Subscription Agreements” means, collectively, the
agreements to be entered into between the Corporation and one or more of the
Underwriters or any participants in the Selling Dealer Group for and on behalf
of and as agents for purchasers of Flow-Through Common Shares on or prior to the
Closing Date setting out the contractual relationship between the Corporation
and the purchasers of Flow-Through Common Shares, in form and substance
satisfactory to the Corporation and the Underwriters and substantially as set
out as Schedule “B” to this agreement or such other form agreed to by the
Corporation and the Underwriters     (ee)   “Form 10-KSB” means the annual
report of the Corporation on Form 10-KSB for the year ended April 30, 2007, as
filed with the SEC, including the exhibits thereto;     (ff)   “Form 10-Q” means
the quarterly report of the Corporation on Form 10-Q for the quarter ended
July 31, 2007 as filed with the SEC, including the exhibits thereto;     (gg)  
“Forms 8-K” means each of the current reports of the Corporation on Form 8-K
since April 30, 2007 as filed with the SEC;     (hh)   “Free Writing Prospectus”
means any “free writing prospectus” as defined in Rule 405 of the Securities
Act;     (ii)   “Issuer Free Writing Prospectus” means any “issuer free writing
prospectus” as defined in Rule 433 of the Securities Act;     (jj)   “Material
Adverse Effect” in respect of a person, means any effect, that is, or could
reasonably be expected to be material and adverse to the condition (financial or
otherwise), properties, assets, prospects, liabilities, obligations, cash flow,
income or business operations of such person, taken as a whole;



--------------------------------------------------------------------------------



 



- 6 -

  (kk)   “material change”, “material fact” and “misrepresentation” shall have
the meanings ascribed thereto under the applicable Securities Laws;     (ll)  
“Material Subsidiaries” means Oilsands Quest Sask Inc. and any other Subsidiary
of the Corporation, the total assets of which constitute more than 10% of the
consolidated assets of the Corporation as at July 31 , 2007 or the total
revenues of which constitute more than 10% of the consolidated revenues of the
Corporation for the three months ended July 31, 2007;     (mm)   “McDaniel”
means McDaniel & Associates Consultants Ltd., independent petroleum consultants
of Calgary, Alberta;     (nn)   “McDaniel Report” means the report of McDaniel
dated November 1, 2007 with respect to an estimate of the discovered resources
in the Corporation’s Axe Lake discovery as of October 31, 2007;     (oo)  
“MJDS” means the multi-jurisdictional disclosure system described in National
Instrument 71-101 of the Canadian Securities Administrators, as amended;    
(pp)   “MRRS Procedures” means the mutual reliance review system and procedures
provided for by National Policy 43-201 of the Canadian Securities
Administrators, as amended;     (qq)   “Offered Units” means, collectively, the
Prospectus Units and the Over-Allotment Option Units;     (rr)   “Offered
Securities” means, collectively, the Prospectus Units, the Flow-Through Common
Shares and any Over-Allotment Option Securities;     (ss)   “OQI Sask Common
Shares” means the common shares in the capital of OQI Sask from time to time
and, where the context permits, includes the OQI Sask Flow-Through Shares;    
(tt)   “OQI Sask Commitment Amount” means the aggregate amount of consideration
paid by the Corporation for the OQI Sask Flow-Through Shares pursuant to the OQI
Sask Flow-Through Subscription Agreement, which amount shall be equal to the
Commitment Amount;     (uu)   “OQI Sask Expenditure Period” means the period
commencing on the date that OQI Sask accepts the OQI Sask Flow-Through
Subscription Agreement and ends on the earlier of:

  (i)   the date on which the OQI Sask Commitment Amount has been fully expended
in accordance with the terms of the OQI Sask Flow-Through Subscription
Agreement; and     (ii)   December 31, 2008;

  (vv)   “OQI Sask Flow-Through Shares” means the OQI Sask Common Shares issued
on a “flow-through basis” in accordance with the provisions of the Tax Act and
subscribed for by the Corporation pursuant to the OQI Sask Flow-Through
Subscription Agreement;



--------------------------------------------------------------------------------



 



- 7 -

  (ww)   “OQI Sask Flow-Through Subscription Agreement” means the subscription
and renunciation agreement to be entered into between the Corporation and OQI
Sask setting out the contractual relationship between OQI Sask and the
Corporation with respect to the Corporation’s subscription for OQI Sask
Flow-Through Shares;     (xx)   “OQI Sask Qualifying Expenditures” means
expenses that are CEE at the date they are incurred to the extent permitted to
be renounced to the Corporation under the OQI Sask Flow-Through Subscription
Agreement;     (yy)   “Prospectuses” means, collectively, the Canadian
Prospectus and the U.S. Prospectus;     (zz)   “Prospectus Supplements” means
the Canadian Prospectus Supplement and the U.S. Prospectus Supplement;     (aaa)
  “Proxy Statement” means the proxy statement of the Corporation filed with the
SEC;     (bbb)   “Public Record” means all information filed by or on behalf of
the Corporation with the SEC and the Securities Commissions, including without
limitation, the Documents, the Prospectuses, any Supplementary Material and any
other information filed with the SEC or any Securities Commission in compliance,
or intended compliance, with any applicable Securities Laws;     (ccc)  
“Qualifying Expenditures” means expenses that are CEE at the date they are
incurred;     (ddd)   “Qualifying Provinces” means each of the provinces of
Canada other than Quebec;     (eee)   “Registration Statement” means the
registration statement on Form S-3 (File no. 333-147200), which became
automatically effective on the Effective Date, for the registration of Common
Shares, warrants and/or units of the Corporation under the Securities Act,
including the exhibits thereto and the documents incorporated by reference
therein, as amended at the Effective Date;     (fff)   “Reserves Statement”
means the statement of oil and gas reserves data and other oil and gas
information for the year ended April 30, 2007 prepared as of July 27, 2007 and
filed with the ASC;     (ggg)   “SEC” means the United States Securities and
Exchange Commission;     (hhh)   “SEC Rules and Regulations” means the published
rules and regulations of the SEC;     (iii)   “Securities Commissions” means the
securities commissions or similar regulatory authorities in the Qualifying
Provinces;     (jjj)   “Securities Laws” means the Canadian Securities Laws and
the U.S. Securities Laws;     (kkk)   “Selling Dealer Group” means the dealers
and brokers other than the Underwriters who participate in the offer and sale of
the Offered Securities pursuant to this agreement;     (lll)   “Subscriber”
means a person who subscribes for Flow-Through Common Shares;



--------------------------------------------------------------------------------



 



- 8 -

  (mmm)   “Subsidiary” means a subsidiary within the meaning of the ASA;    
(nnn)   “Supplementary Material” means, collectively, any amendment to a
Prospectus, any amended or supplemented Prospectus or any ancillary material,
information, evidence, return, report, application, statement or document which
may be filed by or on behalf of the Corporation with the SEC or the Securities
Commission under the applicable Securities Laws;     (ooo)   “Tax Act” means the
Income Tax Act (Canada) as amended and the regulations thereunder;     (ppp)  
“Underwriters’ Canadian counsel” means Blake, Cassels & Graydon LLP or such
other legal counsel as the Underwriters, with the consent of the Corporation,
may appoint;     (qqq)   “Underwriters’ U.S. counsel” means Paul, Weiss,
Rifkind, Wharton & Garrison LLP or such other legal counsel as the Underwriters,
with the consent of the Corporation, may appoint;     (rrr)   “United States” or
“U.S.” means the United States of America, its territories and possessions, any
state of the United States and the District of Columbia;     (sss)   “U.S. Base
Prospectus” means the base prospectus included in the Registration Statement;  
  (ttt)   “U.S. Exchange Act” means the U.S. Securities Exchange Act of 1934, as
amended;     (uuu)   “U.S. Preliminary Prospectus Supplement” means the
preliminary prospectus supplement relating to the Offered Securities provided to
the Underwriters for purposes of marketing the Offered Securities in the United
States and filed with the SEC pursuant to Rule 424(b) of the SEC Rules and
Regulations;     (vvv)   “U.S. Prospectus Supplement” means the prospectus
supplement relating to the Offered Securities to be filed with SEC pursuant to
Rule 424(b) of the SEC Rules and Regulations in accordance with section 3(b)
hereof;     (www)   “U.S. Prospectus” means the U.S. Base Prospectus as
supplemented by the U.S. Preliminary Prospectus Supplement until such time as
the U.S. Prospectus Supplement is filed with the SEC, after which time “U.S.
Prospectus” means the U.S. Base Prospectus as supplemented by the U.S.
Prospectus Supplement;     (xxx)   “U.S. Securities Act” means the United States
Securities Act of 1933, as amended;     (yyy)   “U.S. Securities Laws” means all
of the applicable federal and state securities laws and regulations of the
United States, including without limitation, the U.S. Securities Act, the U.S.
Exchange Act and the respective rules and regulations of the SEC thereunder; and
    (zzz)   “Warrant Indenture” means the Indenture to be entered into between
the Corporation and Computershare Trust Company of Canada, as indenture trustee,
relating to the Warrants.



--------------------------------------------------------------------------------



 



- 9 -

     In addition, unless otherwise defined herein capitalized terms shall have
the meanings ascribed thereto in the Prospectuses.
2. Underwriting Fee
     In consideration for its services hereunder, the Corporation agrees to pay
to the Underwriters:

  (a)   at the Closing Time, a fee equal to the amount of US$0.25 (5%) for each
Prospectus Unit purchased for an aggregate fee of US$2,750,000;     (b)   at the
Closing Time, a fee equal to the amount of Cdn$0.3085 (5%) for each Flow-Through
Common Share purchased for an aggregate fee of Cdn$802,100; and     (c)   at the
Additional Closing Time, a fee of:

  (i)   US$0.25 (5%) for each Over-Allotment Option Unit purchased;     (ii)  
US$0.236 (5%) for each Over-Allotment Option Share purchased; and     (iii)  
US$0.028 (5%) for each Over-Allotment Option Warrant purchased.

     The foregoing fees (collectively, the “Underwriting Fee”) may, at the sole
option of the Underwriters, be deducted from the aggregate gross proceeds of the
sale of the Offered Securities and withheld for the account of the Underwriters.
For greater certainty, the services provided by the Underwriters in connection
herewith will not be subject to the Goods and Services Tax (“GST”) provided for
in the Excise Tax Act (Canada) and taxable supplies provided will be incidental
to the exempt financial services provided. However, in the event that the Canada
Revenue Agency determines that GST provided for in the Excise Tax Act (Canada)
is exigible on the Underwriting Fee, the Corporation agrees to pay the amount of
GST forthwith upon the request of the Underwriters. The Corporation also agrees
to pay the Underwriters’ expenses as set forth in section 10 hereof.
3. Qualification for Sale

  (a)   The Corporation represents and warrants to the Underwriters that:

  (i)   the Corporation meets the general eligibility requirements for use of
Form S-3 under the U.S. Securities Act;     (ii)   the Corporation has filed the
Registration Statement with the SEC and the Registration Statement became
effective upon filing on November 7, 2007;     (iii)   the Corporation is
eligible to make use of the MJDS for the distribution of the Offered Securities
in the Qualifying Provinces;     (iv)   the Corporation has filed the Canadian
Base Prospectus with the Securities Commissions in accordance with the MJDS and
Canadian Securities Laws and has obtained a final MRRS decision document from
the ASC (as the principal regulator) confirming that a final receipt has been
issued by each of the Securities Commissions;



--------------------------------------------------------------------------------



 



- 10 -

  (v)   the Corporation has filed the U.S. Preliminary Prospectus Supplement
with the SEC pursuant to Rule 424(b)(5) of the SEC Rules and Regulations and has
filed the Canadian Preliminary Prospectus Supplement with the Securities
Commissions pursuant to the MJDS and Canadian Securities Laws;     (vi)   the
Corporation has fulfilled all requirements to be fulfilled by the Corporation,
including the filing of the Canadian Base Prospectus and the Canadian
Preliminary Prospectus Supplement but excluding the preparation and filing of
the Canadian Prospectus Supplement, to enable the Offered Securities to be
offered for sale and sold to the public in the Qualifying Provinces through
registrants who have complied with the relevant provisions of applicable
Canadian Securities Laws.

  (b)   The Corporation shall forthwith prepare the U.S. Prospectus Supplement
and the Canadian Prospectus Supplement in a form satisfactory to the
Underwriters, acting reasonably, and in compliance with all applicable
Securities Laws and file the U.S. Prospectus Supplement with the SEC pursuant to
Rule 424(b) of the SEC Rules and Regulations and the Canadian Prospectus
Supplement with the Securities Commissions in accordance with applicable
Canadian Securities Laws within the time period prescribed and will provide
evidence satisfactory to the Underwriters of such timely filings.     (c)   The
Corporation will promptly advise the Underwriters:

  (i)   when the U.S. Prospectus shall have been filed with the SEC pursuant to
Rule 424(b) of the SEC Rules and Regulations;     (ii)   when the Canadian
Prospectus has been filed with the Securities Commission pursuant to applicable
Canadian Securities Laws;     (iii)   when, prior to the termination of the
offering of the Offered Securities, any amendment to the Registration Statement
or the Prospectuses shall have been filed or become effective or a MRRS decision
document in respect of any such amendment had been issued, as the case may be;  
  (iv)   of any request by the SEC or its staff for any amendments of the
Registration Statement or for any supplement to the U.S. Prospectus or any
additional information;     (v)   of any request by any Securities Commission or
any regulatory authority in Canada for any amendment or supplement to the
Canadian Prospectus or any additional information;     (vi)   of the issuance by
the SEC of any stop orders suspending the effectiveness of the Registration
Statement or of any notice that would prevent its use, or the issuance by any
Securities Commission or any other regulatory authority in Canada of any cease
trading or similar order relating to the Offered Securities, or the institution
or threatening of any proceeding for such purposes;     (vii)   of the receipt
by the Corporation of any communication related to the Prospectuses, the
offering of the Offered Securities or the listing of the



--------------------------------------------------------------------------------



 



- 11 -

      Common Shares or the Warrants included in the Offered Securities on the
Exchange; and

  (viii)   of the receipt by the Corporation of any notification with respect to
the suspension of the qualification of the Offered Securities for sale in any
jurisdiction or the institution or threatening of any proceedings for such
purpose.

  (d)   The Corporation will use its best efforts to prevent the issuance of any
such stop order or the occurrence of any such suspension or objection and, upon
such issuance, occurrence or objection, to obtain as soon as possible the
withdrawal of such stop order or relief from such occurrence or prevention,
including, if necessary, by filing an amendment to the Registration Statement or
the Prospectuses or a new registration statement or prospectus or use its best
efforts to have such amendment or new registration statement or prospectus
declared effective or qualified as soon as practicable.     (e)   During the
period of distribution of the Offered Securities, prior to the filing with any
Securities Commissions or the SEC of any Supplementary Material or any documents
incorporated by reference therein after the date hereof, the Corporation shall
have allowed the Underwriters and the Underwriters’ counsel to participate fully
in the preparation of, and to approve the form of, such documents and to have
reviewed any documents incorporated by reference therein.     (f)   During the
period from the date hereof until completion of the distribution of the Offered
Securities, the Corporation shall allow the Underwriters to conduct all due
diligence which they may reasonably require in order to fulfill their
obligations as underwriters and in order to enable the Underwriters responsibly
to execute the certificates required to be executed by them in the Prospectuses
or in any Supplementary Material. Without limiting the generality of the
foregoing, the Corporation shall make available its directors, senior
management, auditors, independent engineers, legal counsel and other experts to
be available, to answer any questions which the Underwriters may have and to
participate in one or more due diligence sessions to be held prior to the
Closing Time (collectively, the “Due Diligence Session”). The Underwriters shall
distribute a list of written questions to be answered in advance of such Due
Diligence Session and the Corporation shall provide written responses to such
questions and shall use its commercially reasonable efforts to have its
auditors, independent engineers, legal counsel and other experts provide written
responses to such questions in advance of the Due Diligence Session.     (g)  
The Corporation shall, in cooperation with the Underwriters, take such action as
the Underwriters may reasonably request to qualify the Offered Securities (other
than the Flow-Through Common Shares) for offering and sale under the applicable
Securities Laws of such states of the United States as the Underwriters may
designate and maintain such qualification in effect for so long as shall be
necessary to effect the distribution of the Offered Securities (other than the
Flow-Through Common Shares) as contemplated hereby; provided, however, that with
respect to state securities law qualifications, the Corporation shall not be
obligated to file any general consent to service of process or to qualify as a
foreign corporation or as a dealer in securities in any jurisdiction in which it
is not so qualified or to subject itself to taxation in respect of doing
business in any jurisdiction in which it is not otherwise so subjected.



--------------------------------------------------------------------------------



 



- 12 -

  (h)   Until the distribution of the Offered Securities shall have been
completed, the Corporation shall promptly take or cause to be taken all
additional steps and proceedings that from time to time may be required under
the Securities Laws to continue to qualify the Offered Securities for
distribution in all of the Qualifying Provinces and to qualify the Offered
Securities (other than the Flow-Through Common Shares) for distribution in the
United States or, in the event that the Offered Securities have, for any reason,
ceased so to qualify, to again qualify the Offered Securities .

4. Delivery of Registration Statement, Prospectus and Related Documents
     The Corporation shall deliver or cause to be delivered without charge to
the Underwriters and the Underwriters’ counsel the documents set out below at
the respective times indicated:

  (a)   prior to or contemporaneously with the execution of this agreement:

  (i)   copies of each of the Canadian Prospectus and the Canadian Preliminary
Prospectus Supplement signed as required under applicable Canadian Securities
Law;     (ii)   copies of the Registration Statement signed as required by the
applicable Securities Laws;     (iii)   copies of the U.S. Preliminary
Prospectus Supplement; and     (iv)   copies of any documents incorporated by
reference in the Registration Statement and the Prospectuses which have not
previously been delivered to the Underwriters;

  (b)   as soon as they are available, copies of any Supplementary Material,
signed as required by the Securities Laws and including, in each case, copies of
any documents incorporated by reference therein which have not been previously
delivered to the Underwriters;     (c)   at the time of the execution of this
agreement, a “comfort letter” from the Corporation’s auditors, dated such date,
addressed to the Underwriters and satisfactory in form and substance to the
Underwriters and the Underwriters’ counsel, acting reasonably, confirming that
such firm is an “independent registered accounting firm” with respect to the
Corporation and its Subsidiaries within the meaning of the Securities Act and
the SEC Rules and Regulations and Public Company Accounting Oversight Board
(United States) and “independent” with respect to the Corporation for the
purposes of the ASA and to the effect that they have carried out certain
procedures performed for the purposes of comparing certain specified financial
information contained or incorporated by reference in the Registration
Statement, the Disclosure Package and the Prospectuses with indicated amounts in
the financial statements or accounting records of the Corporation and have found
such information to be in agreement, which comfort letter shall be based on the
applicable auditors’ review having a cut-off date of not more than two Business
Days prior to the date of this Agreement;

     Comfort letters similar to the foregoing shall be provided to the
Underwriters with respect to any Supplementary Material and any other relevant
document at the time the same is presented to the Underwriters for their
signature or, if the Underwriters’ signature is not required, at the time the
same is



--------------------------------------------------------------------------------



 



- 13 -

filed. All such letters shall be in form and substance acceptable to the
Underwriters and the Underwriters’ counsel, acting reasonably.
     The deliveries referred to in subsections 4(a) and (b) shall also
constitute the Corporation’s consent to the use by the Underwriters and other
members of the Selling Dealer Group of the Registration Statement, the
Disclosure Package and the Prospectuses, the Documents, the Prospectuses and any
Supplementary Material in connection with the offering and sale of the Offered
Securities.
5. Commercial Copies

  (a)   The Corporation shall, as soon as possible but in any event not later
than noon (local time at the place of delivery) on the Business Day following
the date of the filing of the Canadian Prospectus Supplement and the U.S.
Prospectus Supplement, with the Securities Commissions and no later than noon
(local time) on the first Business Day after the execution of any Supplementary
Material in connection with the Prospectuses, cause to be delivered to the
Underwriters, without charge, commercial copies of the Prospectuses or such
Supplementary Material in such numbers and in such cities as the Underwriters
may reasonably request by oral or written instructions to the Corporation or the
printer thereof given no later than the time when the Corporation authorizes the
printing of the commercial copies of such documents.

  (b)   The Corporation shall cause to be provided to the Underwriters such
number of copies of any documents incorporated by reference in the Prospectuses
or any Supplementary Materials as the Underwriters may reasonably request.

6. Material Change and Certain Other Covenants

  (a)   During the period of distribution of the Offered Securities, the
Corporation will promptly inform the Underwriters in writing of the full
particulars of:

  (i)   any material change (actual, anticipated or threatened) in or affecting
the business, operations, revenues, capital, properties, assets, liabilities
(absolute, accrued, contingent or otherwise), condition (financial or otherwise)
or results of operations of the Corporation;     (ii)   any change in any
material fact contained or referred to in the Registration Statement, the
Disclosure Package and the Prospectuses or any Supplementary Material; and    
(iii)   the occurrence or discovery of a material fact or event which, in any
such case, is, or may be, of such a nature as to:

  (A)   render the Registration Statement, the Disclosure Package and the
Prospectuses or any Supplementary Material untrue, false or misleading in any
material respect;     (B)   result in a misrepresentation in the Registration
Statement, the Disclosure Package and the Prospectuses or any Supplementary
Material; or



--------------------------------------------------------------------------------



 



- 14 -

  (C)   result in the Registration Statement, the Disclosure Package and the
Prospectuses or any Supplementary Material not complying in any material respect
with the Securities Laws,

      provided that if the Corporation is uncertain as to whether a material
change, change, occurrence or event of the nature referred to in this section
has occurred or been discovered, the Corporation shall promptly inform the
Underwriters of the full particulars of the occurrence giving rise to the
uncertainty and shall consult with the Underwriters as to whether the occurrence
is of such nature.     (b)   During the period of distribution of the Offered
Securities, the Corporation will promptly inform the Underwriters in writing of
the full particulars of:

  (i)   any request of any Securities Commission, the SEC or similar regulatory
authority for any amendment to, or to suspend or prevent the use of, the
Registration Statement, Disclosure Package and the Prospectuses, or any other
part of the Public Record or for any additional information;     (ii)   the
issuance by any Securities Commission, the SEC or similar regulatory authority,
the Exchange or any other competent authority of any order to cease or suspend
trading of any securities of the Corporation or of the institution or threat of
institution of any proceedings for that purpose; and     (iii)   the receipt by
the Corporation of any communication from any Securities Commission, the SEC or
similar regulatory authority, the Exchange or any other competent authority
relating to the Registration Statement, the Disclosure Package and the
Prospectuses or any other part of the Public Record or the distribution of the
Offered Securities.

  (c)   The Corporation will promptly comply to the reasonable satisfaction of
the Underwriters and the Underwriters’ counsel with applicable Securities Laws
with respect to any material change, change, occurrence or event of the nature
referred to in subsections 6(a) or 6(b) above and the Corporation will prepare
and file promptly at the Underwriters’ request any amendment to the Disclosure
Package, the Prospectuses, the Registration Statement or Supplementary Material
as may be required under Securities Laws; provided that the Corporation shall
have allowed the Underwriters and the Underwriters’ counsel to participate fully
in the preparation of any Supplementary Material, to have reviewed any other
documents incorporated by reference therein and conduct all due diligence
investigations which the Underwriters may reasonably require in order to fulfill
their obligations as underwriters and in order to enable the Underwriters
responsibly to execute the certificate required to be executed by them in, or in
connection with, any Supplementary Material, such approval not to be
unreasonably withheld and to be provided in a timely manner. The Corporation
shall further promptly deliver to each of the Underwriters and the Underwriters’
counsel a copy of each Supplementary Material as filed with the Securities
Commissions, and of letters with respect to each such Supplementary Material
substantially similar to those referred to in section 4 above.     (d)   During
the period of distribution of the Offered Securities, the Corporation will
promptly provide to the Underwriters, for review by the Underwriters and the
Underwriters’ counsel, prior to filing or issuance:



--------------------------------------------------------------------------------



 



- 15 -

  (i)   any financial statement of the Corporation;     (ii)   any proposed
document, including without limitation any amendment to any document, which may
be incorporated, or deemed to be incorporated, by reference in the Registration
Statement, the Preliminary Prospectus or the Prospectuses; and     (iii)   any
press release of the Corporation.

  (e)   The Corporation agrees to fulfill its obligations and comply with the
terms and conditions of the Flow-Through Subscription Agreements and agrees that
the subscription funds for the Flow-Through Common Shares will be expended in
accordance with the terms of the Flow-Through Subscription Agreements and the
provisions hereof.

7. Representations and Warranties of the Corporation

  (a)   Each delivery of the Prospectuses, the Prospectus Supplements and any
Supplementary Material pursuant to section 4 above shall constitute a
representation and warranty to the Underwriters by the Corporation (and the
Corporation hereby acknowledges that each of the Underwriters is relying on such
representations and warranties in entering into this agreement) that:

  (i)   all of the information and statements (except information and statements
furnished by and relating solely to the Underwriters) contained in the
Registration Statement, the Disclosure Package and the Prospectuses or any
Supplementary Material, as applicable, including, without limitation, the
documents incorporated by reference, as the case may be, at the respective dates
of such documents and at the Closing Date:

  (A)   conform in all material respects to the requirements of the applicable
Securities Laws, including without limitation the Securities Act and the SEC
Rules and Regulations;     (B)   contain no misrepresentation;     (C)   did not
and will not contain any untrue statement of a material fact or omit to state
any material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading; and     (D)   constitute full, true and plain disclosure of all
material facts relating to the Corporation and the Offered Securities;

  (ii)   the Canadian Prospectus, or any Supplementary Material, as applicable,
including, without limitation, the documents incorporated by reference, as the
case may be, complies in all material respects with the applicable Securities
Laws;     (iii)   as of the Applicable Time, the Disclosure Package does not and
will not contain any untrue statement of a material fact or omit to state any
material fact



--------------------------------------------------------------------------------



 



- 16 -

      necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading; and

  (iv)   except as is disclosed in the Registration Statement, the Disclosure
Package and the Prospectuses, there has been no intervening material change
(adverse material change until filing of the Prospectuses) (actual, proposed or
prospective, whether financial or otherwise), from the date of the Registration
Statement, the Disclosure Package and the Prospectuses to the time of delivery
thereof, in the business, operations, revenues, capital, properties, assets,
liabilities (absolute, accrued, contingent or otherwise), condition (financial
or otherwise) or results of operations of the Corporation.

  (b)   In addition to the representations and warranties contained in
subsection 7(a) hereof, the Corporation represents and warrants to the
Underwriters, and acknowledges that each of the Underwriters is relying upon
such representations and warranties in entering into this agreement, that:

  (i)   each of the Corporation and each Material Subsidiary has been duly
incorporated, continued or organized, as the case may be, and is validly
existing under the laws of the jurisdiction of its incorporation, continuance or
organization and has all requisite corporate authority and power to carry on its
businesses, as now conducted and as presently proposed to be conducted by it,
and to own its assets;     (ii)   the only Subsidiaries of the Corporation are
Oilsands Quest Sask Inc. (“OQI Sask”), Township Petroleum Corporation (“TPC”),
Western Petrochemicals Corp. (“WPC”), Stripper Energy Service Inc. (“Stripper”)
and 1291239 Alberta Ltd. (“1291235”) and the only Material Subsidiary of the
Corporation is OQI Sask;     (iii)   each of the Corporation and its Material
Subsidiaries is qualified to carry on business under the laws of each
jurisdiction where it carries on its business;     (iv)   the Corporation has
full corporate power and authority to enter into this agreement, the
Flow-Through Subscription Agreements, the OQI Sask Flow-Through Subscription
Agreement and the Warrant Indenture and to perform its obligations set out
herein and therein (including, without limitation, to issue the Offered
Securities), and this agreement is and at the Closing Time, the Flow-Through
Subscription Agreements, the OQI Sask Flow-Through Subscription Agreement and
the Warrant Indenture will have been duly authorized, executed and delivered by
the Corporation and will be valid and binding obligations of the Corporation
enforceable against the Corporation in accordance with their respective terms
subject to laws relating to creditors’ rights generally and except as rights to
indemnity may be limited by applicable law;     (v)   the sale and delivery of
the Offered Securities by the Corporation:

  (A)   have been duly authorized by all necessary action on the part of the
Corporation;



--------------------------------------------------------------------------------



 



- 17 -

  (B)   do not require the consent, approval, authorization, registration or
qualification of or with any governmental authority, stock exchange, Securities
Commission, the SEC or other regulatory authority or other similar third party
(except (A) those which have been obtained or (B) those as may be required (and
will be obtained prior to the Closing Time) under applicable Securities Laws);  
  (C)   do not and will not (or will not with the giving of notice, the lapse of
time or the happening of any other event or condition) result in a breach or a
violation of, or conflict with or result in a default under (A) any of the terms
or provisions of the articles or by-laws of the Corporation, (B) any resolution
of the board of directors, (or any committee thereof) or securityholders of the
Corporation, or (C) any judgment, decree, order or award of any court,
governmental body or arbitrator having jurisdiction over the Corporation, or any
agreement, license or permit to which the Corporation is a party;     (D)   do
not and will not result in the violation of any law; and     (E)   do not and
will not give rise to any lien on or with respect to the properties or assets
now owned or hereafter acquired by the Corporation or the acceleration of or the
maturity of any indebtedness or other liabilities or obligations under any
indenture, mortgage, lease, agreement or instrument binding or affecting any of
them or any of its properties;

  (vi)   neither the Corporation nor any Material Subsidiary is a party to any
material mortgage, note, indenture, deed of trust, contract, agreement,
instrument, lease, license or other document other than as described in the
Registration Statement, the Disclosure Package and the Prospectuses;     (vii)  
each of the Corporation and its Subsidiaries has conducted and is conducting its
business in compliance in all respects with all applicable laws, rules and
regulations of each jurisdiction in which its business is carried on and holds
all permits, licenses, consents and approvals to enable its business to be
carried on as now conducted and its property and assets to be owned, leased and
operated, except in each case where the failure to be in such compliance or to
hold such permits would not have a Material Adverse Effect on the Corporation
and its Subsidiaries (taken as a whole) and all such permits, licenses, consents
and approvals are in good standing and none contains any term, provision,
condition or limitation which will have a Material Adverse Effect on the
Corporation and its Subsidiaries (taken as a whole) and the Corporation is not
aware of any fact or matter which would reasonably be expected to result in the
termination of any such permit or otherwise have a Material Adverse Effect on
the Corporation and its Subsidiaries (taken as a whole) ;     (viii)   neither
the Corporation nor any Material Subsidiary is in breach or violation of any of
the terms, conditions or provisions of the articles, constating documents,
by-laws or resolutions of the shareholders or directors (or any committee
thereof) of the Corporation or the Material Subsidiary, as the case may be;



--------------------------------------------------------------------------------



 



- 18 -

  (ix)   neither of the Corporation nor any Subsidiary is in breach of violation
of:

  (A)   any permits, licenses, consents and approvals issued to the Corporation
or the Subsidiary, as the case may be, or any agreement, indenture, lease,
document or instrument to which the Corporation or the Subsidiary is a party or
by which it is contractually bound, except for any breach or violations which
would not have a Material Adverse Effect on the Corporation and its Subsidiaries
(taken as a whole); or     (B)   any statute, regulation or rule applicable to
the Corporation or any Subsidiary or any judgment, order or decree of any
governmental body, agency or court having jurisdiction over the Corporation or
any Subsidiary, except for any breach or violations which would not have a
Material Adverse Effect on the Corporation and its Subsidiaries (taken as a
whole);

  (x)   to the knowledge of the senior management of the Corporation, after
reasonable inquiry, there is no person who as of the date hereof directly or
indirectly will beneficially own or have control or direction over greater than
10% of the voting rights attached to all outstanding voting securities of the
Corporation other than as disclosed in the Registration Statement, the
Disclosure Package, and the Prospectus;     (xi)   the Corporation is not in
default or breach of, and the execution and delivery of, and the performance of
and compliance with the terms of this agreement, the Flow-Through Subscription
Agreement, the OQI Sask Flow-Through Subscription Agreement, the Warrant
Indenture or any of the transactions contemplated hereby or thereby by the
Corporation, does not and will not result in any breach of or constitute a
default under, and does not and will not create a state of facts which, after
notice or lapse of time or both, would result in a breach of or constitute a
default under, any term or provision of the articles, by-laws or resolutions of
shareholders or directors of the Corporation, or any indenture, mortgage, note,
contract, agreement (written or oral), instrument, lease or other document to
which the Corporation is a party or by which it is bound, or any law, judgment,
decree, order, statute, rule or regulation applicable to the Corporation, except
for any breach or default which would not have a Material Adverse Effect on the
Corporation and its Subsidiaries (taken as a whole);     (xii)   since April 30,
2007 there have been no facts, transactions, events or occurrences which, to the
knowledge of the Corporation, could have a Material Adverse Effect on the
Corporation and its Subsidiaries (taken as a whole) which have not been
disclosed in the Registration Statement, the Disclosure Package and the
Prospectuses or in writing to the Underwriters;     (xiii)   the Financial
Statements fairly present, in all material respects and in accordance with
generally accepted accounting principles in the United States consistently
applied, the financial position of the Corporation as at the dates thereof for
the periods then ended and reflect all liabilities (absolute, accrued,
contingent or otherwise) of the Corporation as at the dates thereof;



--------------------------------------------------------------------------------



 



- 19 -

  (xiv)   except as disclosed in the Registration Statement, the Disclosure
Package and the Prospectuses, each of the Corporation and its Material
Subsidiaries has carried on business in the ordinary course;     (xv)   there
are no actions, suits, proceedings or inquiries pending or, to the knowledge of
the Corporation, threatened against or affecting the Corporation or any of its
Material Subsidiaries at law or in equity or before or by any federal,
provincial, municipal or other governmental department, commission, board,
bureau, agency or instrumentality which, in any way could reasonably be expected
to have a Material Adverse Effect on the Corporation and its Subsidiaries (taken
as a whole) or which affects or may affect the distribution of the Offered
Securities and the Corporation is not aware of any existing ground on which such
action, suit, proceeding or inquiry might be commenced with any reasonable
likelihood of success;     (xvi)   the authorized capital of the Corporation
consists of 500 million Common Shares and 10 million preferred shares, issuable
in series, and as of November 15, 2007 the issued and outstanding capital of the
Corporation consists of 190,888,781 Common Shares, and one Series B Preferred
Share, each of which has been validly issued as a fully paid and non-assessable
share in the capital of the Corporation;     (xvii)   except as disclosed in the
Public Record, no person, firm or corporation holds any securities convertible
or exchangeable into securities of the Corporation or any Material Subsidiary or
has any agreement, warrant, option, right or privilege (whether pre-emptive or
contractual) being or capable of becoming an agreement, warrant, option or right
for the purchase, subscription or issuance of any unissued Common Shares;    
(xviii)   except as disclosed in the Public Record the Corporation does not,
directly or indirectly, hold any shares, other securities, options or rights to
subscribe for shares or other securities of any corporation, partnership or
other entity except for the Subsidiaries;     (xix)   Computershare Trust
Company of Canada acts as the transfer agent and registrar for the Common
Shares;     (xx)   none of the SEC, a Securities Commission, other securities
commission or similar regulatory authority or exchange in the Qualifying
Provinces or the United States has issued any order which is currently
outstanding preventing or suspending trading in any securities of the
Corporation, no such proceeding is, to the knowledge of the Corporation,
pending, contemplated or threatened and the Corporation is not in default of any
requirement of Securities Laws in the Qualifying Provinces or the United States;
    (xxi)   there is not in the constating documents or by-laws of the
Corporation or any Material Subsidiary, or in any agreement, mortgage, note,
debenture, indenture or other instrument or document to which the Corporation or
any Material Subsidiary is a party, any restriction upon or impediment to the
declaration of dividends by its directors or payment of dividends by its holders
of its shares;



--------------------------------------------------------------------------------



 



- 20 -

  (xxii)   the Corporation is a reporting issuer in good standing under the laws
of Alberta;     (xxiii)   excepting out those things and matters which are not
material to the Corporation or any of its Material Subsidiaries, the Corporation
and each of its Material Subsidiaries has duly and on a timely basis filed all
tax returns required to be filed by it, has paid all taxes due and payable by it
and has paid all assessments and re-assessments and all other taxes,
governmental charges, penalties, interest and other fines due and payable by it
and which are claimed by any governmental authority to be due and owing and
adequate provision has been made for taxes payable for any completed fiscal
period for which tax returns are not yet required and there are no agreements,
waivers, or other arrangements providing for an extension of time with respect
to the filing of any tax return or payment of any tax, governmental charge or
deficiency by the Corporation or any Material Subsidiary and there are no
actions, suits, proceedings, investigations or claims or, to the knowledge of
the Corporation, threatened or pending against the Corporation or any Material
Subsidiary in respect of taxes, governmental charges or assessments or any
matters under discussion with any governmental authority relating to taxes,
governmental charges or assessments asserted by any such authority;     (xxiv)  
Each of Pannell Kerr Forster and KPMG LLP are independent with respect to the
Corporation as required by applicable Canadian Securities Laws and the rules of
the Exchange and there has not been any reportable disagreement (within the
meaning of section 4.11 of National Instrument No. 51-102 of the Canadian
Securities Administrators) with the auditors of the Corporation since
incorporation of the Corporation;     (xxv)   the Corporation and each Material
Subsidiary maintains a system of internal accounting controls sufficient to
provide reasonable assurance that in all material respects:

  (A)   transactions are executed in accordance with management’s general or
specific authorization;     (B)   transactions are recorded as necessary to
permit preparation of financial statements in conformity with generally accepted
accounting principles and to maintain accountability for assets; and     (C)  
access to assets is permitted only in accordance with management’s general or
specific authorization.

  (xxvi)   the information and statements set forth in the Public Record were
true, correct and complete and did not contain any misrepresentation as at the
date of such information or statement and the Corporation has not filed any
confidential material change reports which continue to be confidential;    
(xxvii)   as at the date of this agreement, no insider, other than as disclosed
in writing to the Underwriters, has advised the Corporation of its intention to
sell any securities of the Corporation held by it;

 



--------------------------------------------------------------------------------



 



- 21 -

  (xxviii)   the representations and warranties made by the Corporation in the
Flow-Through Subscription Agreements will be true and correct as of the date at
which they are made;     (xxix)   each of the Corporation and its Material
Subsidiaries owns or possesses, or can acquire on reasonable terms, adequate
patents, patent rights, licenses, inventions, copyrights, know-how (including
trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures), trademarks, service marks and
trade names or other intellectual property (collectively, “Intellectual
Property”) necessary to carry on the business now operated by it and neither the
Corporation or any Subsidiary has received any notice and is not otherwise aware
of any infringement of or conflict with asserted rights of others with respect
to any Intellectual Property or of any facts or circumstances which would render
any Intellectual Property invalid or inadequate to protect the interest of the
Corporation or its Subsidiaries therein, and which infringement or conflict (if
the subject of any unfavourable decision, ruling or finding) or invalidity or
inadequacy, singly or in the aggregate, would result in a Material Adverse
Effect on the Corporation or its Subsidiaries (taken as a whole);     (xxx)  
each of the Corporation and its Subsidiaries has good and marketable title to
its property and assets free and clear of all liens and defects that would
affect the value thereof or interfere with the use made or to be made thereof by
the Corporation or such Subsidiary, as the case may be, except for such liens
and defects which would not, singly or in the aggregate, result in a Material
Adverse Effect on the Corporation or its Subsidiaries (take as a whole), and
each of the Corporation and its Subsidiaries holds all of its leased real or
personal property under valid and enforceable leases with no exceptions that
would interfere with the use made or to be made thereof by the Corporation or
such Subsidiary, as the case may be, except for such exceptions which would not,
singly or in the aggregate, result in a Material Adverse Effect on the
Corporation as its Subsidiaries (taken as a whole), and neither the Corporation
or any of its Subsidiaries, as the case may be, has received notice of any claim
of any sort that has been asserted by any person adverse to the rights of the
Corporation or any of its Subsidiaries, as the case may be, to the continuing
possession and use of the leased or subleased properties except for such claims
which would not, singly or in the aggregate, result in a Material Adverse Effect
on the Corporation on its Subsidiaries (taken as a whole) and except as
disclosed in writing to the Underwriters, each of the Corporation and its
Material Subsidiaries owns or leases all such properties as are necessary to its
business as currently conducted or proposed to be conducted;     (xxxi)   the
Corporation and each Material Subsidiary made available to McDaniel prior to the
issuance of the McDaniel Report all information requested by McDaniel, which
information did not contain any misrepresentation; the Corporation has no
knowledge of any adverse material change in any information provided to McDaniel
since the date that such information was so provided; the Corporation believes
that the McDaniel Report accurately estimates the discovered resources at the
Axe Lake Discovery (as that term is used in the



--------------------------------------------------------------------------------



 



- 22 -

      McDaniel Report) as at the effective date thereof based upon information
available in respect of such resources at the time such report was prepared and
the assumptions contained therein; and the Corporation has no knowledge of any
adverse material change in any resource information upon which the McDaniel
Report is based;

  (xxxii)   except for the Underwriters, there is no other person, firm or
corporation acting or purporting to act at the request of the Corporation who is
entitled to any brokerage, finder’s, underwriter’s or agency fee in connection
with the transactions contemplated herein;     (xxxiii)   no authorization,
approval or consent of any court or governmental authority or agency is required
to be obtained by the Corporation in connection with the sale and delivery of
the Offered Securities except as contemplated hereby;     (xxxiv)   the minute
books for the Corporation and each of its Material Subsidiaries contain full,
true and correct copies of the constating documents of the Corporation and each
of its Material Subsidiaries, as the case may be, and contain copies or drafts
of all minutes of all meetings and all consent resolutions of the directors,
committees of the directors and shareholders of the Corporation and each of its
Material Subsidiaries, as the case may be, and all such meetings were duly
called, properly held and all such consent resolutions were properly obtained;  
  (xxxv)   the issued and outstanding Common Shares are listed and posted for
trading on the Exchange and the Corporation is in material compliance with the
by-laws, rules and regulations of the Exchange;     (xxxvi)   to the knowledge
of the Corporation, none of its directors or officers are subject to an order or
ruling of any securities regulatory authority or stock exchange prohibiting such
individual from acting as a director or officer of a public company or of a
company listed on a particular stock exchange;     (xxxvii)   the Corporation
and each Material Subsidiary is insured by insurers of recognized financial
responsibly against such losses and risks and in such amounts as are prudent and
customary in the businesses in which it is engaged; all policies of insurance
insuring the Corporation and each Material Subsidiary or its businesses, assets,
employees, officers and directors are in full force and effect, except where the
failure to be in full force and effect would not have an adverse material effect
on the business, operations, capital or condition (financial or otherwise) of
the Corporation and its Subsidiaries (taken as a whole) or their assets;    
(xxxviii)   the Corporation has full corporate power and authority to issue the
Flow-Through Common Shares and renounce to the Subscribers Qualifying
Expenditures in an amount equal to the Commitment Amount and, at the Closing
Time, the Flow-Through Common Shares will be duly and validly created and issued
and will be outstanding as fully paid and non-assessable Common Shares in the
share capital of the Corporation;



--------------------------------------------------------------------------------



 



- 23 -

  (xxxix)   each of the Corporation and OQI Sask is a “principal business
corporation” as defined in subsection 66(15) of the Tax Act;     (xl)   except
as the result of any agreement or arrangement to which the Corporation is not a
party and of which it has no knowledge, upon issuance pursuant to the provisions
of the Flow-Through Subscription Agreements, the Flow-Through Common Shares will
be “flow-through shares” as defined in subsection 66(15) of the Tax Act and will
not be “prescribed shares” for the purpose of Regulation 6202.1 to the Tax Act;
    (xli)   except to the extent that any violation or other matter referred to
in this subparagraph does not have a Material Adverse Effect on the Corporation
and its Subsidiaries (taken as a whole):

  (A)   the Corporation and each Subsidiary is not in violation of any
applicable federal, provincial, state, municipal or local laws, regulations,
orders, government decrees or ordinances with respect to environmental, health
or safety matters (collectively, “Environmental Laws”);     (B)   the
Corporation and each Subsidiary has operated its business at all times and has
received, handled, used, stored, treated, shipped and disposed of all
contaminants without violation of Environmental Laws;     (C)   except as have
been disclosed in the Registration Statement, the Disclosure Package and the
Prospectuses, there have been no spills, releases, deposits or discharges of
hazardous or toxic substances, contaminants or wastes into the earth, air or
into any body of water or any municipal or other sewer or drain water systems by
the Corporation and each Subsidiary that have not been remedied;     (D)   no
orders, directions or notices have been issued and remain outstanding pursuant
to any Environmental Laws relating to the business or assets of the Corporation
and each Subsidiary;     (E)   the Corporation and each Subsidiary has not
failed to report to the proper federal, provincial, municipal or other political
subdivision, government, department, commission, board, bureau, agency or
instrumentality, domestic or foreign (“Government Authority”) the occurrence of
any event which is required to be so reported by any Environmental Law; and    
(F)   the Corporation and each Subsidiary holds, or will hold at the required
time, all licences, permits and approvals required under any Environmental Laws
in connection with the operation of its business and the ownership and use of
its assets, all such licences, permits and approvals are in full force and
effect, and except for notifications and conditions of general application to
assets of the type owned by it and the Corporation and each Subsidiary has not
received any notification



--------------------------------------------------------------------------------



 



- 24 -

      pursuant to any Environmental Laws that any work, repairs, constructions
or capital expenditures are required to be made by it as a condition of
continued compliance with any Environmental Laws, or any licence, permit or
approval issued pursuant thereto, or that any licence, permit or approval
referred to above is about to be reviewed, made subject to limitation or
conditions, revoked, withdrawn or terminated;

  (xlii)   any and all operations of the Corporation and each Subsidiary and, to
the knowledge of the Corporation, any and all operations by third parties, on or
in respect of the assets and properties of the Corporation and each Subsidiary,
have been conducted in accordance with good oil and gas and mining industry
practices and in material compliance with applicable laws, rules, regulations,
orders and directions of governmental and other competent authorities;    
(xliii)   in respect of the assets and properties of the Corporation and each
Subsidiary that are operated by it, if any, it holds all valid licenses, permits
and similar rights and privileges that are required and necessary under
applicable law to operate such assets and properties as presently operated;    
(xliv)   the Common Shares and Warrants included in the Offered Securities and
the Common Shares to be issued upon exercise of the Warrants have been duly and
validly authorized and reserved and, when issued and delivered against payment
therefor, will be duly and validly issued, fully paid and non-assessable and
free of any preemptive or similar rights and will conform to the description
thereof contained in the Registration Statement, the Disclosure Package and the
Prospectuses;     (xlv)   no officer, director, employee or any other person not
dealing at arm’s length with the Corporation and each Subsidiary or, to the
knowledge of the Corporation, any associate or affiliate of any such person,
owns, has or is entitled to any royalty, net profits interest, carried interest,
licensing fee or any other encumbrances or claims of any nature whatsoever which
are based on the Corporation’s or such Subsidiary’s revenues;     (xlvi)   the
Corporation and each Material Subsidiary is not a party to or bound by any
agreement of guarantee, indemnification (other than an indemnification of
directors and officers in accordance with the by-laws of the Corporation and
applicable laws, indemnification agreements or covenants that are entered into
arising in the ordinary course of business, including operating and similar
agreements, indemnification and contribution provisions in agency and
underwriting agreements and in transfer agency agreements) or any other like
commitment of the obligations, liabilities (contingent or otherwise) or
indebtedness of any other person;     (xlvii)   other than as set forth in the
Registration Statement, the Disclosure Package or the Prospectuses, the
Corporation and each Material Subsidiary does not have any loans or other
indebtedness outstanding which have been made to or from any of its
shareholders, officers, directors or employees or any other person not dealing
at arm’s length with the Corporation that are currently outstanding;



--------------------------------------------------------------------------------



 



- 25 -

  (xlviii)   none of the directors, officers or employees of the Corporation or
any Material Subsidiary, any person who owns, directly or indirectly, more than
10% of any class of securities of the Corporation, or any associate or affiliate
of any of the foregoing, had or has any material interest, direct or indirect,
in any material transaction or any proposed material transaction with the
Corporation or any Material Subsidiary which, as the case may be, materially
affects, is material to or will materially affect the Corporation and its
Subsidiaries (taken as a whole);     (xlix)   the Corporation has filed all
reports required to be filed with the SEC pursuant to Section 13 of the U.S.
Exchange Act, and the Common Shares are listed on the Exchange;     (l)   the
responses given by the Corporation and its directors and officers in the Due
Diligence Session held on November 18, 2007 (and any due diligence sessions held
subsequent thereto) were true and correct where they relate to matters of fact,
and the Corporation and its directors and officers have responded in as thorough
and complete a fashion as possible and where the responses reflect the opinion
or view of the Corporation or its directors or officers, such opinions or views
were honestly held at the time they were given;     (li)   neither the
Corporation nor, to its knowledge, any of its shareholders is a party to any
unanimous shareholders agreement, pooling agreement, voting trust or other
similar type of arrangements in respect of outstanding securities of the
Corporation, other than the Voting and Exchange Trust Agreement respecting the
exchangeable shares of OQI Sask;     (lii)   OQI Sask has full corporate power
and authority to issue the OQI Sask Flow-Through Shares and renounce to the
Corporation OQI Sask Qualifying Expenditures in an amount equal to the OQI Sask
Commitment Amount and, at the Closing Time, the OQI Sask Flow-Through Shares
will be duly and validly created and issued and will be outstanding as fully
paid and non-assessable securities in the capital of OQI;     (liii)   OQI Sask
has been duly incorporated and is validly existing under the laws of its
jurisdiction of incorporation and has all the requisite corporate power and
authority to carry on its business, as now conducted and as presently proposed
to be conducted, and to own its properties and assets in each jurisdiction in
which it carries business and owns properties or assets;     (liv)   as of the
date hereof, the authorized capital of OQI Sask consists of an unlimited number
of OQI Sask Common Shares, an unlimited number of preferred shares issuable in
series; and an unlimited number of Exchangeable Shares; there are 14,976,412
Common Shares (owned by the Corporation), 8,900,747 Series 2 Preferred Shares
(owned by the Corporation), 62,266,404 Exchangeable Shares (32,996,669 owned by
the Corporation) and 1,730,000 Options outstanding to acquire 14,237,900
Exchangeable Shares (exchange ratio 8.23). Except as described in the
immediately preceding sentence, there are no other issued or outstanding
securities of OQI Sask and, without limitation, there are no options, warrants,
conversion privileges or other rights, agreements, arrangements or commitments
obligating OQI Sask to issue or sell



--------------------------------------------------------------------------------



 



- 26 -

      any shares of any capital stock of OQI Sask or securities or obligations
of any kind convertible into or exchangeable for any shares of capital stock of
OQI Sask, nor are there outstanding any stock appreciation rights, phantom
equity or similar rights, agreements, arrangements or commitments based upon the
book value, income or any other attribute of OQI Sask;

  (lv)   OQI Sask is not in default or breach of, and the execution and delivery
of the OQI Sask Flow-Through Subscription Agreement, and the sale of the OQI
Sask Flow-Through Shares by OQI Sask will not result in any breach of, or be in
conflict with or constitute a material default under, or create a state of facts
which, after notice or lapse of time, or both, would constitute a material
default under any term or provisions of the constating documents, by-laws or
resolutions of the directors and shareholders of OQI Sask, or any mortgage,
note, indenture, contract, agreement (written or oral), instrument, lease or
other document to which OQI Sask is a party or by which it is bound, or any
judgment, decree, order, statute, rule or regulation applicable to OQI Sask,
which default or breach might reasonably be expected to materially adversely
affect the business, operations, capital or condition (financial or otherwise)
of OQI Sask or its properties or assets;     (lvi)   no Securities Commission or
any other similar regulatory authority has issued any order preventing or
suspending trading of any securities of OQI Sask, no such proceeding is, to the
knowledge of OQI Sask, pending, contemplated or threatened, nor is OQI Sask in
default of any requirement of applicable Securities Laws that would have a
material affect on the distribution of the OQI Sask Flow-Through Shares from OQI
Sask to the Corporation;     (lvii)   OQI Sask has full corporate power and
authority to enter into the OQI Sask Flow-Through Subscription Agreement and to
perform its obligations set out therein and the OQI Sask Flow-Through
Subscription Agreement will be at the Closing Time duly authorized, executed and
delivered by OQI Sask, and the OQI Sask Flow-Through Subscription Agreement will
be at the Closing Time a legal, valid and binding obligation of OQI Sask
enforceable against OQI Sask in accordance with its terms, subject to the
general qualifications that:

  (A)   enforceability may be limited by bankruptcy, insolvency or other laws
affecting creditors’ rights generally;     (B)   equitable remedies, including
the remedies of specific performance and injunctive relief, are available only
in the discretion of the court and the courts have statutory and inherent powers
to stay proceedings before them and the execution of judgments; and     (C)  
rights to indemnity and contribution hereunder may be limited under applicable
law;

  (lviii)   except as a result of any agreement to which OQI Sask is not a party
and of which it has no knowledge, upon issuance pursuant to the provisions of
the OQI Sask Flow-Through Subscription Agreement, the OQI Sask Flow-Through
Shares will be “flow-through shares” as defined in subsection 66(15) of the Tax



--------------------------------------------------------------------------------



 



- 27 -

      Act and will not be “prescribed shares” for the purpose of Regulation
6202.1 of the Tax Act;

  (lix)   the representations and warranties made by OQI Sask in the OQI Sask
Flow-Through Subscription Agreement will be true and correct as of the date at
which they are made and as of the Closing Date;     (lx)   neither the
Corporation nor OQI Sask has any reason to believe that OQI Sask will be unable
to incur during the OQI Sask Expenditure Period and renounce to the Corporation
OQI Sask Qualified Expenditures in the amount equal to the OQI Sask Commitment
Amount effective on or before the end of the OQI Sask Expenditure Period;    
(lxi)   neither the Corporation nor OQI Sask has any reason to expect any
reduction of OQI Sask Qualified Expenditures by virtue of subsection 66(12.73)
of the Tax Act;     (lxii)   other than expenses to be renounced by December 31,
2007 in connection with the issuances of “flow-through” shares in March and May
of 2007 in an aggregate amount not exceeding Cdn$26,500,000, all expenses in
respect of “flow-through” shares previously issued have been renounced to the
subscribers therefore and OQI Sask does not have any other obligations to
renounce expenditures related to “flow-through” securities;     (lxiii)   no
authorization, approval or consent of any court or governmental authority or
agency is required to be obtained by OQI Sask in connection with the sale and
delivery of the OQI Sask Flow-Through Shares except as contemplated hereby; and
    (lxiv)   the minute books for OQI Sask contain full, true and correct copies
of the constating documents of OQI Sask and contain copies of all minutes of all
meetings and all consent resolutions of the directors, committees of the
directors and shareholders of OQI Sask and all such meetings were duly called,
properly held and all such consent resolutions were properly adopted.

8. Indemnity

  (a)   The Corporation shall indemnify and save each of the Underwriters, and
each of the Underwriters’ agents, directors, officers, affiliates and employees
harmless against and from all liabilities, claims, demands, losses (other than
losses of profit), costs (including, without limitation, legal fees and
disbursements on a full indemnity basis), damages and expenses to which the
Underwriters, or any of the Underwriters’ agents, directors, officers,
affiliates or employees may be subject or which the Underwriters, or any of the
Underwriters’ agents, directors, officers, shareholders or employees may suffer
or incur, whether under the provisions of any statute or otherwise, in any way
caused by, or arising directly or indirectly from or in consequence of:

  (i)   any information or statement contained in the Registration Statement,
the Disclosure Package or the Prospectuses or any Supplementary Material or in
any other document or material filed or delivered by or on behalf of the



--------------------------------------------------------------------------------



 



- 28 -

      Corporation pursuant hereto (other than any information or statement
relating solely to the Underwriters and furnished to the Corporation by the
Underwriters expressly for inclusion in the Registration Statement, the
Disclosure Package or the Prospectuses or any Supplementary Material or such
other document or material) which is or is alleged to be untrue or any omission
or alleged omission to provide any information or state any fact (other than any
information or fact relating solely to the Underwriters) the omission of which
makes or is alleged to make any such information or statement untrue or
misleading in light of the circumstances in which it was made;

  (ii)   any misrepresentation or alleged misrepresentation (except a
misrepresentation which is based upon information relating solely to the
Underwriters and furnished to the Corporation by the Underwriters expressly for
inclusion in the Registration Statement, the Disclosure Package or the
Prospectuses or any Supplementary Material or in any document or other part of
the Public Record) contained in the Registration Statement, the Disclosure
Package, the Prospectuses, any Supplementary Material or in any other document
or any other part of the Public Record filed by or on behalf of the Corporation;
    (iii)   any prohibition or restriction of trading in the securities of the
Corporation or any prohibition or restriction affecting the distribution of the
Offered Securities imposed by any competent authority if such prohibition or
restriction is based on any misrepresentation or alleged misrepresentation of a
kind referred to in subsection 8(a)(ii);     (iv)   any order made or any
inquiry, investigation (whether formal or informal) or other proceeding
commenced or threatened by any one or more competent authorities (not based upon
the activities or the alleged activities of the Underwriters or their banking or
Selling Dealer Group members, if any) prohibiting, restricting, relating to or
materially affecting the trading or distribution of the Offered Securities; or  
  (v)   any breach of, default under or non-compliance by the Corporation with
any requirements of the applicable Securities Laws, the by-laws, rules or
regulations of the Exchange or any representation, warranty, term or condition
of this agreement or in any certificate or other document delivered by or on
behalf of the Corporation hereunder or pursuant hereto;

      except to the extent that any such liability, claim, demand, loss, cost,
damage or expense resulted from the Indemnified Person (defined in subsection
8(b) below) acquiring or holding the Flow Through Common Shares as principal.  
  (b)   If any claim contemplated by subsection 8(a) shall be asserted against
any of the persons or corporations in respect of which indemnification is or
might reasonably be considered to be provided for in such subsections, such
person or corporation (the “Indemnified Person”) shall notify the Corporation
(provided that failure to so notify the Corporation of the nature of such claim
in a timely fashion shall relieve the Corporation of liability hereunder only if
and to the extent that such failure materially prejudices the Corporation’s
ability to defend such claim) as soon as possible of the nature of such claim
and the Corporation shall be entitled (but not required) to assume the defence
of any suit



--------------------------------------------------------------------------------



 



- 29 -

      brought to enforce such claim, provided however, that the defence shall be
through legal counsel selected by the Corporation and acceptable to the
Indemnified Person acting reasonably and that no admission of liability or
settlement may be made by the Corporation or the Indemnified Person without the
prior written consent of the other, such consent not to be unreasonably
withheld. The Indemnified Person shall have the right to retain its own counsel
in any proceeding relating to a claim contemplated by subsection 8(a) if:

  (i)   the Indemnified Person has been advised by counsel that there may be a
reasonable legal defense available to the Indemnified Person which is different
from or additional to a defense available to the Corporation and that
representation of the Indemnified Person and the Corporation by the same counsel
would be inappropriate due to the actual or potential differing interests
between them (in which case the Corporation shall not have the right to assume
the defense of such proceedings on the Indemnified Person’s behalf);     (ii)  
the Corporation shall not have taken the defense of such proceedings and
employed counsel within ten days after notice has been given to the Corporation
of commencement of such proceedings; or     (iii)   the employment of such
counsel has been authorized by the Corporation in connection with the defense of
such proceedings;

      and, in any such event, the reasonable fees and expenses of such
Indemnified Person’s counsel (on a solicitor and his client basis) shall be paid
by the Corporation, provided that the Corporation shall not, in connection with
any one such action or separate but substantially similar or related actions in
the same jurisdiction arising out of the same general allegations or
circumstances, be liable for the fees and expenses of more than one separate law
firm (in addition to any local counsel) for all such Indemnified Persons.    
(c)   The Corporation hereby waives its rights to recover contribution from the
Underwriters with respect to any liability of the Corporation by reason of or
arising out of any misrepresentation in the Registration Statement, the
Disclosure Package or the Prospectuses or any Supplementary Material or any
other part of the Public Record provided, however, that such waiver shall not
apply in respect of liability caused or incurred by reason of any
misrepresentation which is based upon information relating solely to the
Underwriters contained in such document and furnished to the Corporation by the
Underwriters expressly for inclusion in the Registration Statement, the
Disclosure Package or the Prospectuses or any Supplementary Material or any
other part of the Public Record.     (d)   If any legal proceedings shall be
instituted against the Corporation in respect of the Registration Statement, the
Disclosure Package or the Prospectuses or any Supplementary Material or any
other part of the Public Record or the Offered Securities or if any regulatory
authority or stock exchange shall carry out an investigation of the Corporation
in respect of the Registration Statement, the Disclosure Package or the
Prospectuses or any Supplementary Material or any other part of the Public
Record or the Offered Securities and, in either case, any Indemnified Person is
required to testify, or respond to procedures designed to discover information,
in connection with or by reason of the services performed by the Underwriters
hereunder, the Indemnified Persons may



--------------------------------------------------------------------------------



 



- 30 -

      employ their own legal counsel and, provided such proceeding is not
brought as a result of any negligence, fraud, willful misconduct or any actions
or inactions of the Indemnified Person, the Corporation shall pay and reimburse
the Indemnified Persons for the reasonable fees, charges and disbursements (on a
full indemnity basis) of such legal counsel, the other expenses reasonably
incurred by the Indemnified Persons in connection with such proceedings or
investigation and a fee at the normal per diem rate for any director, officer or
employee of the Underwriters involved in the preparation for or attendance at
such proceedings or investigation.

  (e)   The rights and remedies of the Indemnified Persons set forth in sections
8, 9 and 11 (in the case of the Underwriters) hereof are to the fullest extent
possible in law cumulative and not alternative and the election by any
Underwriter or other Indemnified Person to exercise any such right or remedy
shall not be, and shall not be deemed to be, a waiver of any other rights and
remedies.     (f)   The Corporation hereby acknowledges that the Underwriters
are acting as trustees for the Underwriters’ respective agents, directors,
officers, shareholders and employees under this section 8 and under section 9
with respect to all such agents, directors, officers, affiliates and employees.
    (g)   The Corporation waives any right it may have of first requiring an
Indemnified Person to proceed against or enforce any other right, power, remedy
or security or claim or to claim payment from any other person before claiming
under this indemnity. It is not necessary for an Indemnified Person to incur
expense or make payment before enforcing such indemnity.     (h)   The rights of
indemnity contained in this section 8 shall not apply if the Corporation has
complied with the provisions of sections 3 and 4 and the person asserting any
claim contemplated by this section 8 was not provided with a copy of the
Prospectuses or any amendment to the Prospectuses or other document which
corrects any misrepresentation or alleged misrepresentation which is the basis
of such claim and which was required, under applicable Securities Laws, to be
delivered to such person by the Underwriters.     (i)   If the Corporation has
assumed the defense of any suit brought to enforce a claim hereunder, the
Indemnified Person shall provide the Corporation copies of all documents and
information in its possession pertaining to the claim, take all reasonable
actions necessary to preserve its rights to object to or defend against the
claim, consult and reasonably cooperate with the Corporation in determining
whether the claim and any legal proceeding resulting therefrom should be
resisted, compromised or settled and reasonably cooperate and assist in any
negotiations to compromise or settle, or in any defense of, a claim undertaken
by the Corporation.

9. Contribution
     In order to provide for just and equitable contribution in circumstances in
which the indemnification provided for in this agreement is due in accordance
with its terms but is, for any reason, held by a court to be unavailable from
the Corporation on grounds of policy or otherwise, the Corporation and the party
or parties seeking indemnification shall contribute to the aggregate
liabilities, claims, demands, losses (other than losses of profit), costs
(including, without limitation, legal fees and



--------------------------------------------------------------------------------



 



- 31 -

disbursements on a full indemnity basis), damages and expenses to which they may
be subject or which they may suffer or incur:

  (a)   in such proportion as is appropriate to reflect the relative benefit
received by the Corporation on the one hand, and by the Underwriters on the
other hand, from the offering of the Offered Securities; or     (b)   if the
allocation provided by subsection 9(a) above is not permitted by applicable law,
in such proportion as is appropriate to reflect not only the relative benefits
referred to in subsection 9(a) above but also to reflect the relative fault of
the Underwriters on the one hand, and the Corporation, on the other hand, in
connection with the statements, commissions or omissions or other matters which
resulted in such liabilities, claims, demands, losses, costs, damages or
expenses, as well as any other relevant equitable considerations.

     The relative benefits received by the Corporation, on the one hand, and the
Underwriters, on the other hand, shall be deemed to be in the same proportion
that the total proceeds of the offering received by the Corporation (net of fees
but before deducting expenses) bear to the fees received by the Underwriters. In
the case of liability arising out of the Prospectuses, any Supplementary
Material or any other part of the Public Record, the relative fault of the
Corporation, on the one hand, and of the Underwriters, on the other hand, shall
be determined by reference, among other things, to whether the misrepresentation
or alleged misrepresentation, order, inquiry, investigation or other matter or
thing referred to in section 8 relates to information supplied or which ought to
have been supplied by, or steps or actions taken or done on behalf of or which
ought to have been taken or done on behalf of the Corporation or the
Underwriters and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such misrepresentation or alleged
misrepresentation, order, inquiry, investigation or other matter or thing
referred to in section 8.
     The amount paid or payable by an Indemnified Person as a result of
liabilities, claims, demands, losses (other than losses of profit), costs,
damages and expenses (or claims, actions, suits or proceedings in respect
thereof) referred to above shall, without limitation, include any legal or other
expenses reasonably incurred by the Indemnified Person in connection with
investigating or defending such liabilities, claims, demands, losses, costs,
damages and expenses (or claims, actions, suits or proceedings in respect
thereof) whether or not resulting in any action, suit, proceeding or claim.
     Each of the Corporation and the Underwriters agree that it would not be
just and equitable if contributions pursuant to this agreement were determined
by pro rata allocation or by any other method of allocation which does not take
into account the equitable considerations referred to in the immediately
preceding sections. The rights to contribution provided in this section 9 shall
be in addition to, and without prejudice to, any other right to contribution
which the Underwriters or other Indemnified Persons may have.
     Any liability of the Underwriters under this section 9 shall be limited to
the amount of the underwriting fees actually received by the Underwriters under
section 2.
10. Expenses
     Whether or not the transactions contemplated herein shall be completed all
costs and expenses (including applicable GST) of or incidental to the
transactions contemplated hereby including, without limitation, those relating
to the distribution of the Offered Securities, shall be borne by the Corporation



--------------------------------------------------------------------------------



 



- 32 -

including, without limitation, all costs and expenses of or incidental to the
preparation, filing, reproduction (including the commercial copies thereof) of
the Registration Statement, the Disclosure Package, the Prospectuses, or any
Supplementary Material and the delivery thereof to the Underwriters, the fees
and expenses of the Corporation’s counsel, the fees and expenses of agent
counsel retained by the Corporation or the Corporation’s counsel, the fees and
expenses of the Corporation’s transfer agent and any auditors, engineers and
other outside consultants, all stock exchange listing fees, the reasonable legal
fees and disbursements of Underwriters’ U.S. and Canadian counsel, the
out-of-pocket expenses of the Underwriters and all other costs and expenses
relating to the transactions contemplated herein.
11. Termination

  (a)   The Underwriters, or any of them, may, without liability, terminate
their obligations hereunder, by written notice to the Corporation in the event
that after the date hereof and at or prior to the Closing Time:

  (i)   any order to cease or suspend trading in any securities of the
Corporation or prohibiting or restricting the distribution of any of the Offered
Securities is made, or proceedings are announced, commenced or threatened for
the making of any such order, by any securities commission or similar regulatory
authority, the Exchange or any other competent authority, and has not been
rescinded, revoked or withdrawn;     (ii)   any inquiry, action, suit,
investigation or other proceeding (whether formal or informal) in relation to
the Corporation or any of its directors or senior officers is announced,
commenced or threatened by any securities commission or similar regulatory
authority, the Exchange or any other competent authority or there is a change in
law, regulation or policy or the interpretation or administration thereof, if,
in the reasonable opinion of the Underwriters or any one of them, the change,
announcement, commencement or threatening thereof materially adversely affects,
or may materially adversely affect, the trading or distribution of the Offered
Securities or any other securities of the Corporation;     (iii)   there shall
have occurred or be discovered any adverse change, as determined by the
Underwriters or any one of them in their sole discretion, acting reasonably, in
the business, operations, capital or condition (financial or otherwise),
business or business prospects of the Corporation or its properties, assets,
liabilities or obligations (absolute, accrued, contingent or otherwise) which in
the opinion of the Underwriters or any one of them, acting reasonably, after
consultation with the Corporation, would reasonably be expected to have a
significant adverse effect on the market price or value or marketability of the
Offered Securities;     (iv)   there should develop, occur or come into effect
or existence, or be announced, any event, action, state, condition or occurrence
of national or international consequence, or any law, action, regulation or
other occurrence of any nature whatsoever, which, in the sole opinion of the
Underwriters or any one of them, acting reasonably, seriously adversely affects
or involves, or will seriously adversely affect or involve, the financial
markets generally or the business, operations or affairs of the Corporation and
its Subsidiaries (taken as a whole);



--------------------------------------------------------------------------------



 



- 33 -

  (v)   the Underwriters shall become aware of any material information with
respect to the Corporation which had not been publicly disclosed or disclosed in
writing to the Underwriters at or prior to the date hereof and which in the sole
opinion of the Underwriters or any one of them, acting reasonably, could be
expected to have a material adverse effect on the market price or value of the
Offered Securities or any other securities of the Corporation or the investment
quality or marketability of the Offered Securities or any other securities of
the Corporation;     (vi)   the Corporation shall be in breach of, default under
or non-compliance with any representation, warranty, covenant, term or condition
of this agreement in any material respect;     (vii)   the state of the
financial markets in Canada and the United States is such that the Offered
Securities cannot in the sole opinion of the Underwriters or any of them, acting
reasonably, be profitably marketed; or     (viii)   there is announced any
change or proposed change in the income tax laws of Canada or the interpretation
or administration thereof and such change, which in the sole opinion of the
Underwriters, or any one of them, acting reasonably, could be expected to have a
significant adverse effect on the market price or value of the Offered
Securities or any other securities of the Corporation.

  (b)   The Underwriters, or any of them, may exercise any or all of the rights
provided for in subsection 11(a) or section 12 or 16 notwithstanding any
material change, change, event or state of facts and (except where the
Underwriter purporting to exercise any of such rights is in breach of its
obligations under this agreement) notwithstanding any act or thing taken or done
by the Underwriters or any inaction by the Underwriters, whether before or after
the occurrence of any material change, change, event or state of facts
including, without limitation, any act of the Underwriters related to the
offering or continued offering of the Offered Securities for sale and any act
taken by the Underwriters in connection with any amendment to the Prospectuses
including the execution of any amendment or any other Supplementary Material and
the Underwriters shall only be considered to have waived or be estopped from
exercising or relying upon any of their rights under or pursuant to subsection
11(a) or section 12 or 16 if such waiver or estoppel is in writing and
specifically waives or estops such exercise or reliance.     (c)   Any
termination pursuant to the terms of this agreement shall be effected by notice
in writing delivered to the Corporation provided that no termination shall
discharge or otherwise affect any obligation of the Corporation under section 8,
9, 10 or 16. The rights of the Underwriters to terminate their obligations
hereunder are in addition to, and without prejudice to, any other rights or
remedies they may have.     (d)   If an Underwriter elects to terminate its
obligation to purchase the Offered Securities as aforesaid, whether the reason
for such termination is within or beyond the control of the Corporation, the
liability of the Corporation hereunder with respect to such Underwriter shall be
limited to the indemnity referred to in section 8, the contribution rights
referred to in section 9 and the payment of expenses referred to in section 10.



--------------------------------------------------------------------------------



 



- 34 -

12. Closing Documents
     The obligations of the Underwriters hereunder to purchase the Offered
Securities to be purchased at the Closing Time shall be conditional upon all
representations and warranties and other statements of the Corporation herein
being, at and as of the Closing Time, true and correct in all material respects,
the Corporation having performed in all material respects, at the Closing Time,
all of its obligations hereunder theretofore to be performed and the
Underwriters receiving at the Closing Time:

  (a)   favourable legal opinions of the Corporation’s counsel and the
Underwriters’ Canadian counsel addressed to the Underwriters, in form and
substance reasonably satisfactory to the Underwriters, with respect to such
matters as the Underwriters may reasonably request relating to the Corporation,
the offering of the Offered Securities and the transactions contemplated hereby,
including, without limitation, that:

  (i)   the Corporation and each Material Subsidiary has been duly incorporated
and is validly subsisting under the laws of the jurisdiction of its
incorporation and has all requisite corporate capacity, power and authority to
carry on its business as now conducted by it and to own its properties and
assets;     (ii)   the Corporation has full corporate power and authority to
enter into this agreement, the Flow-Through Subscription Agreements, the OQI
Sask Flow-Through Subscription Agreement and the Warrant Indenture and to
perform its obligations set out herein and this agreement and have been duly
authorized, executed and delivered by the Corporation and this agreement
constitutes a legal, valid and binding obligation of the Corporation and, in the
case of the OQI Sask Flow-Through Subscription Agreement of OQI Sask,
enforceable against it in accordance with its or their respective terms, subject
to laws relating to creditors’ rights generally and except as rights to
indemnity may be limited by applicable law;     (iii)   the execution and
delivery of this agreement, the Flow-Through Subscription Agreements, the OQI
Sask Flow-Through Subscription Agreement and the Warrant Indenture and the
fulfillment of the terms hereof and thereof by the Corporation, and the
performance of and compliance with the terms of this agreement, the Flow-Through
Subscription Agreements, the OQI Sask Flow-Through Subscription Agreement and
the Warrant Indenture by the Corporation and, as applicable, OQI Sask does not
and will not result in a breach of, or constitute a default under, and do not
and will not create a state of facts which, after notice or lapse of time or
both, will result in a breach of or constitute a default under: (a) any
applicable federal or state laws of the United States or applicable laws of the
Province of Alberta or the federal laws of Canada applicable therein; (b) any
term or provision of the articles, by-laws or other constating documents, as
applicable, of the Corporation or OQI Sask, as applicable, or, of which counsel
is aware, any resolutions of the shareholders or directors (or any committee
thereof) of the Corporation or OQI Sask, as applicable; (c) any indenture,
mortgage, note, contract, agreement (written or oral), instrument, lease or
other document to which the Corporation or OQI Sask, as applicable, is a party
or by which it is bound, of which counsel is aware; or (d) any judgment, decree
or order, of any court, governmental agency or body or regulatory authority
having jurisdiction over or binding the



--------------------------------------------------------------------------------



 



- 35 -

      Corporation or OQI Sask, as applicable, or their respective properties or
assets, of which counsel is aware;

  (iv)   the Common Shares included in the Prospectus Securities have been
validly issued as fully paid and non-assessable Common Shares of the Corporation
and the Over-Allotment Option has been duly and validly created and authorized;
    (v)   the Warrants have been validly issued as obligations of the
Corporation;     (vi)   to such counsel’s knowledge, the Corporation is subject
to and has complied in all material respects with the requirements of Section 13
of the U.S. Exchange Act;     (vii)   the Corporation is a “reporting issuer”
not in default of any requirement of the Securities Act (Alberta) and the
regulations thereunder and is eligible to participate in NI 71-101 in each
Qualifying Province;     (viii)   the attributes of the Offered Securities, the
Warrant Indenture and the Over-Allotment Option conform in all material respects
with the description thereof contained in the Disclosure Package and the
Prospectuses;     (ix)   the Offered Securities are eligible investments as set
out under the heading “Eligibility for Investment” in the Canadian Prospectus;  
  (x)   all necessary documents have been filed, all necessary proceedings have
been taken and all legal requirements have been fulfilled as required under the
applicable Securities Laws of each of the Qualifying Provinces in order to
qualify the Offered Securities for distribution and sale to the public in each
of such Qualifying Provinces by or through investment dealers and brokers duly
registered under the applicable laws of such provinces who have complied with
the relevant provisions of such applicable Securities Laws and to qualify the
Over-Allotment Option for distribution to the Underwriters in each of the
Qualifying Provinces;     (xi)   the Registration Statement is effective under
the Securities Act, and no stop order suspending the effectiveness of the
Registration Statement or any part thereof, preventing or suspending the use of
the Preliminary Prospectus or the Prospectuses or any part thereof shall have
been issued and to such counsel’s knowledge no proceedings for that purpose or
pursuant to Section 8A under the Securities Act shall have been initiated or
threatened by the SEC, and all requests for additional information on the part
of the SEC (to be included or incorporated by reference in the Registration
Statement, the U.S. Preliminary Prospectus or the Prospectus or otherwise) shall
have been complied with to the reasonable satisfaction of the Underwriters; each
Issuer Free Writing Prospectus, the U.S. Preliminary Prospectus and the U.S.
Prospectus shall have become effective immediately upon its filing with the SEC;
    (xii)   the Registration Statement and the U.S. Prospectus, as of their
respective effective or issue times, appear on their face to be appropriately
responsive in



--------------------------------------------------------------------------------



 



- 36 -

       all material respects to the requirements of the Securities Act and the
SEC Rules and Regulations;

  (xiii)   the Corporation has the necessary corporate power and authority to
execute and deliver the Prospectuses and all necessary corporate action has been
taken by the Corporation to authorize the execution and delivery by it of the
Canadian Prospectus and the filing thereof, as the case may be, in each of the
Qualifying Provinces in accordance with Applicable Securities Laws;     (xiv)  
subject to the qualifications set out therein, the statements in the Canadian
Prospectus under the heading “Canadian Federal Income Tax Considerations”
constitute a fair summary of the principal Canadian federal income tax
consequences arising under the Tax Act to persons referred to therein who hold
Offered Securities;     (xv)   except as the result of any agreement or
arrangement to which the Corporation is not a party and of which it has no
knowledge, upon issuance pursuant to the provisions of the Flow-Through
Subscription Agreements, the Flow-Through Common Shares will be “flow-through
shares” as defined in subsection 66(15) of the Tax Act and will not be
“prescribed shares” for the purpose of Regulation 6202.1 of the Regulations to
the Tax Act.     (xvi)   the Common Shares and Warrants included in the Offered
Securities are conditionally approved for listing and, upon notification to the
Exchange of the issuance and sale thereof and fulfillment of the conditions of
the Exchange, will be listed and posted for trading on the Exchange;     (xvii)
  Computershare Trust Company of Canada has been duly appointed by the
Corporation as the transfer agent and registrar for the Common Shares (including
the Common Shares included in the Offered Securities) and the Warrants;    
(xviii)   subject to the qualifications set out therein, the statements in the
U.S. Prospectus under the heading “Certain United States Income Tax
Considerations” to the extent that they constitute summaries of U.S. federal law
or regulation or legal conclusions, have been reviewed by the Corporation’s U.S.
counsel and fairly summarize the matters described under that heading in all
material respects.     (xix)   the authorized and issued capital of the
Corporation;

      and as to all other legal matters, including compliance with applicable
Securities Laws in any way connected with the issuance, sale and delivery of the
Offered Securities as the Underwriters may reasonably request.     (b)   In
addition to the opinions set forth above, at the Closing Time, the Underwriters
shall have received from each of Corporation’s U.S. counsel and the
Corporation’s Canadian counsel, a letter of each firm containing statements to
the effect that such counsel has reviewed and participated in discussions
concerning the preparation of the Registration Statement, the Disclosure Package
and the Prospectuses with certain officers or



--------------------------------------------------------------------------------



 



- 37 -

      employees of the Corporation and its auditors. Such counsel may also state
that the limitations inherent in the independent verification of factual matters
and in the role of outside counsel are such, however, that they cannot and do
not assume any responsibility for the accuracy, completeness or fairness of any
of the statements made in the Registration Statement, the Disclosure Package or
the Prospectuses.

      The letters of such counsel shall also state that, subject to the
limitations set forth in the preceding paragraph, on the basis of the
information they gained in the course of performing the services referred to
above, no facts came to such counsel’s attention which gave them reason to
believe that (a) the Registration Statement (other than the Financial
Statements, schedules and other financial data, and statistical information
relating to oil and gas resources, production and working interests, including
the information derived from the McDaniel Report in reliance on the authority of
such firm as experts within the meaning of the US Securities Act, contained
therein or omitted therefrom, as to which such counsel need not comment), at the
time it became effective, contained an untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary to
make the statements therein not misleading, (b) the Disclosure Package (other
than the Financial Statements, schedules and other financial data, and
statistical information relating to oil and gas resources, production and
working interests, including the information derived from the McDaniel Report in
reliance on the authority of such firm as experts within the meaning of the US
Securities Act, contained therein or omitted therefrom, as to which such counsel
need not comment), as of the Applicable Time, contained an untrue statement of a
material fact or omitted to state a material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, or (c) the U.S. Prospectus (other than the Financial
Statements, schedules and other financial data, and statistical information
relating to oil and gas resources, production and working interests, including
the information derived from the McDaniel Report in reliance on the authority of
such firm as experts within the meaning of the US Securities Act, contained
therein or omitted therefrom, as to which such counsel need not comment) as of
its date and the date of such letter, contained or contains an untrue statement
of a material fact or omitted or omits to state a material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.         The letters of such counsel may be in such
form and may also contain such qualifications and other statements as are
customary for such letters delivered by Canadian or U.S. counsel, as applicable.
In addition, the Underwriters’ U.S. counsel shall deliver, at the Closing Date,
a letter addressed to the Underwriter, substantially similar in form and content
to the letter described above and reasonably acceptable to the Underwriters.    
    It is understood that the respective counsel may rely on the opinions of
local counsel acceptable to them as to matters governed by the laws of
jurisdictions other than where they are qualified to practice law, and on
certificates of officers of the Corporation, the transfer agent and the
Corporation’s auditors as to relevant matters of fact. It is further understood
that the Underwriters’ counsel may rely on the opinion of the Corporation’s
counsel as to matters which specifically relate to the Corporation or the
Offered Securities, including the issuance of the Offered Securities;

  (c)   a certificate of the Corporation dated the Closing Date or the
Additional Closing Date (as applicable) addressed to the Underwriters and signed
on behalf of the Corporation by the



--------------------------------------------------------------------------------



 



- 38 -

      President and Chief Executive Officer and the Chief Financial Officer of
the Corporation or such other officers of the Corporation satisfactory to the
Underwriters, acting reasonably, certifying that:

  (i)   the Corporation has complied with and satisfied in all material respects
all terms and conditions of this agreement on its part to be complied with or
satisfied at or prior to the Closing Time;     (ii)   the representations and
warranties of the Corporation set forth in this agreement are true and correct
in all material respects at the Closing Time, as if made at such time; and    
(iii)   no event of a nature referred to in subsection 11(a)(i), 11(a)(ii),
11(a)(iii) or 11(a)(vi) has occurred or to the knowledge of such officer is
pending, contemplated or threatened (excluding any requirement to make any
determination as to any Underwriter’s opinion);

      and the Underwriters shall have no knowledge to the contrary;     (d)   a
comfort letter of the Corporation’s auditors addressed to the Underwriters and
dated the Closing Date, satisfactory in form and substance to the Underwriters,
acting reasonably, bringing the information contained in the comfort letters
referred to in subsection 4(c) hereof up to the Closing Time, which comfort
letters shall be not more than two Business Days prior to the Closing Date;    
(e)   evidence satisfactory to the Underwriters that the Common Shares and the
Warrants included in the Offered Securities have been conditionally listed on
the Exchange, and upon notice to the Exchange shall be posted for trading as at
the opening of business on the Closing Date or first trading date after notice
of the issuance of such Common Shares and Warrants;     (f)   executed copies of
the Flow-Through Subscription Agreements, the OQI Sask Flow-Through Subscription
Agreement and the Warrant Indenture; and     (g)   such other certificates and
documents as the Underwriters may request, acting reasonably.

13. Deliveries

  (a)   The sale of the Prospectus Securities to be purchased hereunder shall be
completed at the Closing Time at the offices of the Corporation’s counsel in
Calgary, Alberta or at such other place as the Corporation and the Underwriters
may agree. Subject to the conditions set forth in section 12, the Underwriters,
on the Closing Date, shall deliver to the Corporation, by wire transfer, the
amounts of US$55,000,000 and Cdn$16,042,000 against delivery by the Corporation
of:

  (i)   the opinions, certificates and documents referred to in section 12;



--------------------------------------------------------------------------------



 



- 39 -

  (ii)   definitive certificates representing, in the aggregate, all of the
Prospectus Securities registered in such name or names as the Underwriters shall
notify the Corporation in writing not less than 24 hours prior to the Closing
Time; and     (iii)   payment to TD Securities Inc. by certified cheque, bank
draft or wire transfer or such other means as the Corporation and the
Underwriters may agree, of the Underwriting Fee provided for in subsection 2(a);

      or the Underwriters may, in their discretion, deliver by wire transfer the
net amount of the amount in respect of the Prospectus Securities referred to
above and the amount referred to in (iii) above.     (b)   The sale of the
Over-Allotment Option Securities, if applicable, shall be completed at the
offices of the Corporation’s counsel in Calgary, Alberta or at such other place
as the Corporation and the Underwriters may agree, on the date (the “Additional
Closing Date”) and at the time (“Additional Closing Time”) specified by the
Underwriters in the written notice given by the Underwriters pursuant to their
election to purchase such Over-Allotment Option Securities (provided that in no
event shall such time be earlier than the Closing Time or earlier than two or
later than ten Business Days after the date of the written notice of the
Underwriters to the Corporation in respect of the Over-Allotment Option
Securities), or at such other time and date as the Underwriters and the
Corporation may agree upon in writing. Subject to the conditions set forth in
section 12 (with the references therein to the Closing Time changed to the
Additional Closing Time), the Underwriters, at the Additional Closing Time,
shall deliver to the Corporation, by bank or wire transfer or such other means
as the Corporation and the Underwriters may agree, the aggregate purchase price
for the Over-Allotment Option Securities agreed to be purchased by the
Underwriters from the Corporation pursuant to the exercise of the Over-Allotment
Option, against delivery by the Corporation of:

  (i)   the opinions, certificates and documents referred to in section 12 (with
the references therein to the Closing Time and Closing Date changed to the
Additional Closing Time and Additional Closing Date respectively);     (ii)  
definitive certificates representing, in the aggregate, all of the Common Shares
and Warrants comprising the Over-Allotment Option Securities registered in such
name or names as the Underwriters shall notify the Corporation in writing not
less than 24 hours prior to the Additional Closing Time; and     (iii)   payment
to TD Securities Inc. by certified cheque, bank or wire transfer or such other
means as the Corporation and the Underwriters may agree, of the Underwriting Fee
provided for in subsection 2(c) in respect of the Over-Allotment Option
Securities;

      or the Underwriters may, in their discretion, deliver by wire transfer the
net amount of the amount in respect of the Over-Allotment Option Securities
referred to above and the amount referred to in (b)(iii) above.         Whether
or not specifically contemplated in this agreement, all provisions of this
agreement shall apply in the same manner and upon the same terms and conditions
in respect of any Over-Allotment Option Securities as would apply to the
Prospectus



--------------------------------------------------------------------------------



 



- 40 -

      Securities issued and sold pursuant to this agreement, and any steps to be
taken or conditions to be satisfied at the Additional Closing shall be the same
as those steps to be taken or conditions to be satisfied at Closing Time.

14. Restrictions on Offerings
     The Corporation covenants and agrees with the Underwriters that the
Corporation will not, directly or indirectly, during the period commencing the
date of this agreement and ending on the day which is 90 days following the
Closing Date, without the prior written consent of the TD Securities Inc., on
behalf of the Underwriters, (which consent will not be unreasonably withheld),
(i) offer, issue, secure, pledge, sell, contract to sell, sell any option or
contract to purchase, purchase any option or contract to sell, grant any option
or contract to purchase, purchase any option or contract to sell, grant any
option, right or warrant to purchase, or otherwise lend, transfer or dispose of,
directly or indirectly, any Common Shares, or any securities convertible into or
exercisable or exchangeable for Common Shares, or (ii) enter into any swap or
other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of Common Shares, whether any such
transaction described in clauses (i) or (ii) is to be settled by delivery of
Common Shares, other securities or cash or otherwise or (iii) announce any
intention to effect any of the foregoing, provided that notwithstanding the
foregoing the Corporation may (A) grant stock options pursuant to the
Corporation’s existing stock option plan or issue securities pursuant to bona
fide compensation arrangements to or for the benefit of employees, consultants
and directors (not in excess of the number of options allowable under the rules
of the Exchange) and issue shares to the holders thereof or to holders of other
stock options existing to the date hereof, (B) issue securities in connection
with the exchange, transfer, conversion, or exercise rights of existing
outstanding securities or existing commitments to issue securities.
15. Notices
     Any notice or other communication to be given hereunder shall, in the case
of notice to the Corporation, be addressed to:
Oilsands Quest Inc.
205, 707 — 7th Avenue S.W.
Calgary, Alberta
T2P 3H6
Attention:     Karim Hirji
Telecopy No.: (403) 263-9812
with a copy to:
Burns, Figa & Will P.C.
Suite 1000
6400 S. Fiddlers Green Circle
Greenwood Village, CO 80111
Attention:     Theresa Mehringer
Telecopy No.: (303) 796-2777

 



--------------------------------------------------------------------------------



 



- 41 -
and a copy to:
Macleod Dixon llp
3700, 400 – 3rd Avenue S.W.
Calgary, Alberta
T2P 4H2
Attention:          Craig Hoskins
Telecopy No.: (403) 264-5973
and in the case of notice to the Underwriters, be addressed to:
TD Securities Inc.
800, 324 — 8th Avenue S.W.
P.O. Box 2850
Calgary, Alberta
T2P 2Z2
Attention:          Robert J. Mason
Telecopy No.:     (403) 292-2776
and to:
Genuity Capital Markets
1700, 300 – 5th Ave. SW
Calgary, Alberta
T2P 3C4
Attention:          Tony P. Loria
Telecopy No.:     (403) 266-1755
and to:
CIBC World Markets Inc.
9th Floor, Bankers Hall East
855 – 2nd St. SW
Calgary, Alberta
T2P 4J7
Attention:          Brenda A. Mason
Telecopy No.:     (403) 260-0524



--------------------------------------------------------------------------------



 



- 42 -

and to:
Desjardins Securities Inc.
145 King St West
Suite 2750
Toronto, Ontario
M5H 1J8
Attention:          Dennis Logan
Telecopy No.:     (416) 861-9992
and to:
Blackmont Capital Inc.
2200, 440 — 2nd Avenue SW
Calgary, Alberta
T2P 5E9
Attention:           Terris N. Chorney
Telecopy No.:     (403) 260-5751
and to:
Canaccord Capital Corporation
2200, 450 — 1st Street SW
Calgary, Alberta
T2P 5P8
Attention:          Timothy J. Hart
Telecopy No.:     (403) 508-3866
and to:
Lehman Brothers Canada Inc.
3300, 150 — 6th Avenue SW
Calgary, Alberta
T2P 3Y7
Attention:          Geoffrey S. Belsher
Telecopy No.     (403) 237-5972
with a copy to:
Blake, Cassels & Graydon llp
3500, 855 – 2nd Street S.W.
Calgary, Alberta
T2P 4J8
Attention:          Pat Finnerty
Telecopy No.:    (403) 260-9700



--------------------------------------------------------------------------------



 



- 43 -

and with a copy to:
Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, NY 10019
Attention:               Andrew J. Foley
Telecopy No.:         (212) 492-0078
or to such other address as the party may designate by notice given to the
others. Each communication shall be personally delivered to the addressee or
sent by facsimile transmission to the addressee, and:

  (a)   communication which is personally delivered shall, if delivered before
4:30 p.m. (local time) on a Business Day, be deemed to be given and received on
that day and, in any other case be deemed to be given and received on the first
Business Day following the day on which it is delivered; and     (b)   a
communication which is sent by facsimile transmission shall, if sent on a
Business Day before 4:30 p.m. (local time), be deemed to be given and received,
subject to confirmation of transmission on that day and, in any other case, be
deemed to be given and received on the first Business Day following the day on
which it is sent, subject to confirmation of transmission.

16. Conditions
     All terms, covenants and conditions of this agreement to be performed by
the Corporation shall be construed as conditions, and any breach or failure to
comply with any material terms and conditions which are for the benefit of the
Underwriters shall entitle the Underwriters to terminate their obligations to
purchase the Offered Securities, by written notice to that effect given to the
Corporation prior to the Closing Time. The Underwriters may waive in whole or in
part any breach of, default under or non-compliance with any representation,
warranty, term or condition hereof, or extend the time for compliance therewith,
without prejudice to any of their rights in respect of any other representation,
warranty, term or condition hereof or any other breach of, default under or
non-compliance with any other representation, warranty, term or condition
hereof, provided that any such waiver or extension shall be binding on the
Underwriters only if the same is in writing.
17. Survival of Representations and Warranties
     All representations, warranties, terms and conditions herein including,
without limitation, those contained in section 7 or contained in certificates or
documents submitted pursuant to or in connection with the transactions
contemplated herein shall survive the payment by the Underwriters for the
Offered Securities and the distribution of the Offered Securities pursuant to
the Prospectuses and shall continue in full force and effect for the benefit of
the Underwriters for a period of three years from the Closing Date regardless of
any investigation by or on behalf of the Underwriters with respect thereto.
18. Several Liability of Underwriters
     The Underwriters’ rights and obligations under this agreement are several
and not joint and several including, without limitation, that:



--------------------------------------------------------------------------------



 



- 44 -

  (a)   each of the Underwriters shall be obligated to purchase only the
percentage of the total number of Prospectus Securities and, if applicable,
Over-Allotment Option Securities set forth opposite their names set forth in
this section 18; and     (b)   The applicable percentage of the total number of
Offered Securities which each of the Underwriters shall be separately obligated
to purchase is as follows:

         
TD Securities Inc.
    48.0 %
Genuity Capital Markets
    19.5  
CIBC World Markets Inc.
    10.0  
Desjardins Securities Inc.
    7.5  
Blackmont Capital Inc.
    5.0  
Canaccord Capital Corporation
    5.0  
Lehman Brothers Canada Inc.
    5.0  
 
       
 
    100.0 %
 
       

  (c)   If one or more of the Underwriters (the “Refusing Underwriters”) do not
complete the purchase and sale of the Offered Securities which such Underwriters
have agreed to purchase under this agreement (other than in accordance with
section 11) (the “Defaulted Securities”) and if the number of Defaulted
Securities is 10% or less of the aggregate number of Offered Securities to be
purchased at such time, the Continuing Underwriters shall purchase the Defaulted
Securities pro rata to their respective underwriting percentages. If the number
of Defaulted Securities is more than 10% of such aggregate number, TD Securities
Inc. may delay the Closing Date or the Additional Closing Date, as the case may
be, for not more than five Business Days and the remaining Underwriters (the
“Continuing Underwriters”) will be entitled, at their option, to purchase all
but not less than all of the Defaulted Securities pro rata according to the
number of Offered Securities to have been acquired by the Continuing
Underwriters under this agreement or in any proportion agreed upon, in writing,
by the Continuing Underwriters. If no such arrangement has been made, the
Continuing Underwriters will not be obliged to purchase the Defaulted Securities
and, if the Continuing Underwriters do not elect to purchase the Defaulted
Securities:

  (i)   the Continuing Underwriters will not be obliged to purchase any of the
Offered Securities;     (ii)   the Corporation will not be obliged to sell less
than all of the Prospectus Securities or to the extent the Over-Allotment Option
is exercised, the Over-Allotment Option Securities;     (iii)   the Corporation
will be entitled to terminate its obligations under this agreement, in which
event there will be no further liability thereunder on the part of the
Corporation or the Continuing Underwriters, except pursuant to the provisions of
sections 7(b)(lviii), 9, and 10; and     (iv)   any liability of the Refusing
Underwriters will remain unaffected.

  (d)   Nothing in this agreement shall obligate the Corporation to sell less
than all of the Prospectus Securities or to the extent the Over-



--------------------------------------------------------------------------------



 



- 45 -

      Allotment Option is exercised, the Over-Allotment Option Securities, or
shall relieve any Underwriter in default from liability to the Corporation or
any non-defaulting Underwriter in respect of the defaulting Underwriter’s
default hereunder.

19. Authority to Bind Underwriters
     The Corporation shall be entitled to and shall act on any notice, waiver,
extension or communication given by or on behalf of the Underwriters by TD
Securities Inc., which shall represent the Underwriters, and which shall have
the authority to bind the Underwriters in respect of all matters hereunder,
except in respect of any settlement under section 8 or 9, any matter referred to
in section 11 or any agreement under section 18. While not affecting the
foregoing, TD Securities Inc. shall consult with the other Underwriters with
respect to any such notice, waiver, extension or other communication.
20. Underwriters Covenants

  (a)   Each of the Underwriters shall offer the Offered Securities (other than
the Flow-Through Common Shares) for sale to the public in Canada (other than in
the province of Quebec) and the United States and the Flow-Through Common Shares
for sale to the public in Canada (other than in the province of Quebec) only,
directly and through the Selling Dealer Group, upon the terms and conditions set
forth in the Prospectuses and this agreement.     (b)   Each of the Underwriters
shall use its reasonable commercial efforts to complete, and to cause the
Selling Dealer Group to complete, the distribution of the Offered Securities as
soon as possible after the Closing Time.     (c)   Each of the Underwriters
covenants and agrees with the Corporation that it will:

  (i)   conduct activities in connection with the proposed offer and sale of the
Offered Securities in compliance with all the Securities Laws and cause a
similar covenant to be contained in any agreement entered into with any Selling
Dealer Group established in connection with the distribution of the Offered
Securities;     (ii)   as soon as reasonably practicable after the Closing Date
(and in any event within 30 days thereof) provide the Corporation with a
breakdown of the number of Offered Securities sold in each of the Qualifying
Provinces and, upon completion of the distribution of the Offered Securities,
provide to the Corporation notice to that effect, if required by applicable
Securities Laws.

  (d)   For the purposes of this section 20, the Underwriters shall be entitled
to assume that the Offered Securities may be lawfully offered for sale and sold
in the Qualifying Provinces and that the Offered Units are registered under the
U.S. Securities Laws, unless the Underwriters have actual knowledge, or have
been notified in writing to the contrary by the Corporation or any applicable
securities regulatory authority.     (e)   The Underwriters shall be entitled to
offer the Prospectus Units and the Over-Allotment Option Securities in any
jurisdiction outside of Canada and the United States but only in compliance with
applicable law and in a manner which will not require the Corporation to
register in such jurisdiction or file a prospectus or similar offering document
in such jurisdiction.



--------------------------------------------------------------------------------



 



- 46 -

  (f)   No Underwriter will be liable to the Corporation under this section 20
with respect to a default by any of the other Underwriters but will be liable to
the Corporation only for its own default.

21. Severance
     If one or more of the provisions contained herein shall, for any reason, be
held to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect any other provision of this
agreement, but this agreement shall be construed as if such invalid, illegal or
unenforceable provision or provisions had never been contained herein.
22. Relationship Between the Corporation and the Underwriters
     The Corporation: (i) acknowledges and agrees that the Underwriters have
certain statutory obligations as registrants under the applicable Securities
Laws; and (ii) consent to the Underwriters acting hereunder while continuing to
act for their clients. To the extent that the Underwriters’ statutory
obligations as registrants under the applicable Securities Laws or fiduciary
relationships with their clients conflicts with their obligations hereunder the
Underwriters shall be entitled to fulfil their statutory obligations as
registrants under the applicable Securities Laws and their duties to their
clients. Nothing in this agreement shall be interpreted to prevent the
Underwriters from fulfilling their statutory obligations as registrants under
the applicable Securities Laws or to act as a fiduciary of their clients.
     The Corporation acknowledges and agrees that: (i) the purchase and sale of
the Offered Securities pursuant to this agreement, including the determination
of the offering price of the Offered Securities and any related discounts and
commissions, is an arm’s-length commercial transaction between the Corporation,
on the one hand, and the several Underwriters, on the other hand, and the
Corporation is capable of evaluating and understanding and understand and accept
the terms, risks and conditions of the transactions contemplated by this
agreement; (ii) in connection with each transaction contemplated hereby and the
process leading to such transaction each Underwriter is and has been acting
solely as a principal and is not the financial advisor, agent or fiduciary of
the Corporation or its affiliates, stockholders, creditors or employees or any
other party; (iii) no Underwriter has assumed or will assume an advisory, agency
or fiduciary responsibility in favour of the Corporation with respect to any of
the transactions contemplated hereby or the process leading thereto
(irrespective of whether such Underwriter has advised or is currently advising
the Corporation on other matters) and no Underwriter has any obligation to the
Corporation with respect to the offering contemplated hereby except the
obligations expressly set forth in this agreement; (iv) the several Underwriters
and their respective affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of the Corporation and that the
several Underwriters have no obligation to disclose any of such interests by
virtue of any advisory, agency or fiduciary relationship; and (v) the
Underwriters have not provided any legal, accounting, regulatory or tax advice
with respect to the offering contemplated hereby and the Corporation has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it deemed appropriate.
23. Stabilization
     In connection with the distribution of the Offered Securities, the
Underwriters may over-allot or effect transactions which stabilize or maintain
the market price of the Common Shares and the Warrants at levels other than
those which might otherwise prevail on the open market, but in each case only as
permitted by applicable law. Such stabilizing transactions, if any, may be
discontinued at any time.



--------------------------------------------------------------------------------



 



- 47 -

24. Governing Law
     This agreement shall be governed by and construed in accordance with the
laws of the Province of Alberta and the laws of Canada applicable therein. Each
of the Corporation and the Underwriters hereby attorn to the non-exclusive
jurisdiction of the courts of the Province of Alberta.
25. Time of the Essence
     Time shall be of the essence of this agreement.
26. Counterpart Execution
     This agreement may be executed in one or more counterparts each of which so
executed shall constitute an original and all of which together shall constitute
one and the same agreement. Delivery of counterparts may be effected by
facsimile transmission.
27. Further Assurances
     Each party to this agreement covenants agrees that from time to time, it
will, at the request of the requesting party, execute and deliver all such
documents and do all such other acts and things as any party hereto, acting
reasonably, may from time to time request be executed or done in order to better
evidence or perfect or effectuate any provision of this agreement or of any
agreement or other document executed pursuant to this agreement or any of the
respective obligations intended to be created hereby or thereby.
28. Entire Agreement
     It is understood that the terms and conditions of this agreement supersede
any previous verbal or written agreement between the Underwriters and the
Corporation.
[The remainder of this page was intentionally left blank.]



--------------------------------------------------------------------------------



 



- 48 -

     If the foregoing is in accordance with your understanding and is agreed to
by you, please confirm your acceptance by signing the enclosed copies of this
letter at the place indicated and by returning the same to TD Securities Inc.

          TD SECURITIES INC.    
 
       
By:
       “Robert J. Mason”
 
   
 
        GENUITY CAPITAL MARKETS    
 
       
By:
       “Tony P. Loria”    
 
       
 
        CIBC WORLD MARKETS INC.    
 
       
By:
       “Brenda A. Mason”    
 
       
 
        DESJARDINS SECURITIES INC.    
 
       
By:
       “Dennis Logan”    
 
       
 
        BLACKMONT CAPITAL INC.    
 
       
By:
       “Terris N. Chorney”    
 
       
 
        CANACCORD CAPITAL CORPORATION    
 
       
By:
       “Timothy J. Hart”    
 
       
 
        LEHMAN BROTHERS CANADA INC.    
 
       
By:
       “Geoffrey S. Belsher”    
 
       



--------------------------------------------------------------------------------



 



- 49 -

ACCEPTED AND AGREED to as of November 21, 2007.
OILSANDS QUEST INC.

         
By:
       “Karim Hirji”
 
   



--------------------------------------------------------------------------------



 



 

SCHEDULE “A”
ISSUER FREE WRITING PROSPECTUS INCLUDED IN THE DISCLOSURE PACKAGE

1.   Corporate Presentation dated November, 2007   2.   Term Sheets dated
November 20, 2007 respecting the Offering   3.   Press Release dated
November 20, 2007.   4.   Term Sheets (Final Terms) dated November 21, 2007
respecting the Offering.   5   Press Release dated November 21, 2007 announcing
the pricing of the Offering.



--------------------------------------------------------------------------------



 



 

SCHEDULE “B”
FORM OF FLOW-THROUGH SUBSCRIPTION AGREEMENT
TO:                     Oilsands Quest Inc. (the “Corporation”)

1.                                           , as the duly authorized agent (the
“Agent”) for those persons listed on Appendix “A” attached hereto (the
“Subscribers”) and in the respective numbers set out therein, hereby irrevocably
subscribes for                      common shares of the Corporation issued on a
“flow-through basis” (“Flow-Through Shares”) at a price of Cdn$6.17 per
Flow-Through Share for an aggregate subscription price of $                    ,
upon the terms and conditions set forth in this agreement (the “Flow-Through
Subscription Agreement”) constituted by the acceptance hereof and as described
in the final short-form shelf prospectus as amended and supplemented, (the
“Prospectus”) of the Corporation dated November 16, 2007.       The Agent
represents and warrants to the Corporation that it has been authorized to enter
into this Flow-Through Subscription Agreement on behalf of the Subscribers and
to make the representations, warranties and statements contained herein on their
behalf. The Subscribers have received a copy of the Prospectus and have tendered
payment of their respective subscription price to the Agent in order that it may
deliver a certified cheque or bank draft payable to the Corporation in respect
thereof.   2.   In this Flow-Through Subscription Agreement:

  (a)   “Canadian Exploration Expense(s)” or “CEE” means Canadian exploration
expense described in paragraph (a), (d) or (f) of the definition of “Canadian
exploration expense” in subsection 66.1(6) of the Tax Act or that would be
included in paragraph (h) of that definition if the reference therein to
“paragraphs (a) to (d) and (f) to (g.1)” were read as “paragraphs (a), (d) and
(f)”, excluding any amounts which are prescribed to constitute “Canadian
exploration and development overhead expense” under the Tax Act, the amount of
any assistance received by the Corporation described in paragraph 66(12.6)(a) of
the Tax Act and any expense described in paragraph 66(12.6)(b.1) of the Tax Act;
    (b)   “Commitment Amount” means an amount equal to Cdn$6.17 multiplied by
the number of Flow-Through Shares subscribed for hereunder;     (c)  
“Expenditure Period” means the period commencing on the date of acceptance of
this Flow-Through Subscription Agreement and ending on the earlier of:

  (i)   the date on which the Corporation has incurred (or has been deemed to
have incurred) Qualifying Expenditures equal to the Commitment Amount in
accordance with the terms hereof; and     (ii)   December 31, 2008;

  (d)   “Principal Business Corporation” means a principal-business corporation
as defined in subsection 66(15) of the Tax Act;     (e)   “Qualifying
Expenditures” means expenses that are CEE at the date they are incurred;



--------------------------------------------------------------------------------



 



- 2 -

  (f)   “Québec Taxation Act” means the Taxation Act (Québec), together with any
and all regulations promulgated thereunder, as amended form time to time;    
(g)   “Tax Act” means the Income Tax Act (Canada), together with any and all
regulations promulgated thereunder, as amended from time to time.

Any reference to a word or term defined in the Tax Act shall include, for the
purposes of Québec income taxation, a reference to the equivalent word or term,
if any, defined in the Québec Taxation Act from time to time. Any reference to
the Tax Act or a provision thereof shall include, for purposes of Québec income
taxation, a reference to the Québec Taxation Act or the equivalent provision
thereof as such act may be amended, re-enacted or replaced from time to time.
Any reference to a filing or similar requirement imposed under the Tax Act shall
include, for purposes of Québec income taxation, a reference to the Québec
Taxation Act or the equivalent provision thereof as such act may be amended,
re-enacted or replaced from time to time; provided that, if no filing or similar
requirement is provided under the Québec Taxation Act, a copy of any material
filed under the Tax Act shall be filed with the ministère du Revenu du Québec.
All capitalized terms used herein and not otherwise defined herein shall have
the same meanings herein as are ascribed thereto in the Prospectus.

3.   All capitalized terms used herein and not otherwise defined herein shall
have the same meanings herein as are ascribed thereto in the Prospectus.   4.  
Each Subscriber represents, warrants, covenants, certifies, acknowledges and
declares to the Corporation and the Agent (and acknowledges that the Corporation
and the Agent are relying thereon) that:

  (a)   this Flow-Through Subscription Agreement is subject to acceptance by the
Corporation and is effective only upon such acceptance;     (b)   the Subscriber
has received and reviewed a copy of the Prospectus;     (c)   except as provided
herein or as otherwise set out in the Prospectus, the Subscriber waives any
right it may have to any potential incentive grants, credits or similar or like
payments or benefits which accrue as a result of the operations relating to CEE
and acknowledges that all such grants, credits, payments or benefits accrue to
the benefit of the Corporation;     (d)   the Subscriber, if an individual, is
of the full age of majority and is otherwise legally competent to enter into
this Flow-Through Subscription Agreement;     (e)   neither the Subscriber, nor
the beneficial purchaser, as the case may be, has or will knowingly enter into
any agreement or arrangement to which the Corporation is not a party which will
cause the Flow-Through Common Shares to be or become “prescribed
            shares” for purposes of the Tax Act;     (f)   the Subscriber, and
any beneficial purchaser for whom it is acting deals, and until January 1, 2009
will continue to deal, at arm’s length with the Corporation for the purposes of
the Tax Act; and     (g)   the liability of the Corporation to renounce CEE is
limited to the extent specifically stated in the Prospectus and in this
Flow-Through Subscription Agreement.



--------------------------------------------------------------------------------



 



- 3 -



5.   The Corporation hereby represents and warrants to and for the benefit of
the Subscribers and the Agent (and acknowledges that the Subscribers and the
Agent are relying thereon) that:

  (a)   the Corporation has been duly incorporated and organized, and is a valid
and subsisting corporation, under the laws of Colorado, and is qualified to
carry on business in the Province of Alberta and in each other jurisdiction, if
any, wherein the carrying out of the activities contemplated hereby makes such
qualification necessary;     (b)   the Corporation has the full corporate right,
power and authority to execute and deliver this Flow-Through Subscription
Agreement, to issue the Flow-Through Shares to the Subscribers and to incur and
renounce to the Subscribers Qualifying Expenditures in an amount equal to the
Commitment Amount;     (c)   each of the Corporation and Oilsands Quest Sask
Inc. (“OQI Sask”) is a Principal Business Corporation;     (d)   except as the
result of any agreement or arrangement of which the Corporation has no knowledge
and of which it is not a party, the Flow-Through Shares will be “flow-through
shares” as defined in subsection 66(15) of the Tax Act and will not constitute
“prescribed shares” for the purpose of the definition of “flow-through share” in
subsection 66(15) of the Tax Act and Regulation 6202.1 of the Regulations to the
Tax Act;     (e)   other than agreements entered into in connection with the
issuances of “flow-through” shares in March and May of 2007 in an aggregate
amount not exceeding Cdn$26,500,000, the Corporation is not party to any other
flow-through share or other agreement pursuant to which it has not yet fulfilled
its obligations to incur and renounce Qualifying Expenditures;     (f)   this
Flow-Through Subscription Agreement constitutes a valid and binding obligation
of the Corporation enforceable against it in accordance with its terms;     (g)
  the Corporation is related to OQI Sask within the meaning of the Tax Act and
will be related to OQI Sask at all times during the Expenditure Period; and    
(h)   the execution and delivery of, and the performance of the terms of this
Flow-Through Subscription Agreement by the Corporation, including the issuance
of the Flow-Through Shares, the incurring of Qualifying Expenditures and the
renunciation of Qualifying Expenditures to the Subscribers pursuant hereto does
not and will not constitute a breach of or constitute a default under the
constating documents of the Corporation or any law, regulation, order or ruling
applicable to the Corporation or any agreement, contract or indenture to which
the Corporation is a party or by which it is bound.

6.   The Corporation covenants and agrees with each of the Subscribers:

  (a)   to keep proper books, records and accounts, including books, records and
accounts of all Qualifying Expenditures and all transactions affecting the
Commitment Amount and the Qualifying Expenditures, and, in the event the Canada
Revenue Agency denies or proposes to deny the deduction of Qualifying
Expenditures renounced to the Subscribers hereunder and upon reasonable notice
and on a reasonable basis, to make such books, records and accounts available
for inspection and review by or on behalf of any



--------------------------------------------------------------------------------



 



- 4 -

      Subscriber at the Subscriber’s expense for the sole purpose of responding
to the demand or a proposal of the Canada Revenue Agency;

  (b)   to file with the appropriate tax authorities, the form prescribed by
subsection 66(12.68) of the Tax Act together with a copy of this Flow-Through
Subscription Agreement and the Prospectus within the time period prescribed by
law;     (c)   to file with the appropriate tax authorities, the form prescribed
by subsection 66(12.7) of the Tax Act on or before the last day of the first
month following each month in which any renunciation is made pursuant to the
terms of this Flow-Through Subscription Agreement;     (d)   to incur (or be
deemed to incur pursuant to subsection 66(12.61) of the Tax Act), during the
Expenditure Period, Qualifying Expenditures in such amount as enables the
Corporation to renounce to each of the Subscribers in accordance with the Tax
Act and this Flow-Through Subscription Agreement, Qualifying Expenditures in an
amount equal to the portion of the Commitment Amount attributable to each such
Subscriber;     (e)   to renounce to each of the Subscribers, effective on or
before December 31, 2007, Qualifying Expenditures incurred (or deemed to be
incurred) during the Expenditure Period as required under the Tax Act in an
amount equal to the portion of the Commitment Amount attributable to each such
Subscriber;     (f)   to deliver to each Subscriber at the Subscriber’s address
set forth in Schedule “A” attached hereto, not later than March 31, 2008, a
statement setting forth the aggregate amounts of CEE renounced to such
Subscriber pursuant hereto;     (g)   in the event the amount to be renounced
hereunder is reduced pursuant to subsection 66(12.73) of the Tax Act, the
Corporation shall indemnify such Subscriber as to, and pay to such Subscriber an
amount equal to, the amount of any tax payable or that may become payable under
the Tax Act (and any other corresponding provincial legislation) by such
Subscriber as a consequence of such reduction;     (h)   that if the Corporation
fails to renounce, effective on or before December 31, 2007, to a Subscriber
Qualifying Expenditures incurred during the Expenditure Period equal to the
portion of the Commitment Amount attributable to such Subscriber, the
Corporation shall indemnify such Subscriber as to, and pay to such Subscriber,
an amount equal to the amount of any tax payable or that may become payable
under the Tax Act (and under any corresponding provincial legislation) by such
Subscriber as a result of such failure;     (i)   that each of the Corporation
and OQI Sask will maintain its status as a Principal Business Corporation
throughout the Expenditure Period;     (j)   that all Qualifying Expenditures
renounced to the Subscribers pursuant to this Flow-Through Subscription
Agreement will be Qualifying Expenditures incurred (or deemed to be incurred) by
the Corporation that, but for the renunciation to the Subscribers, the
Corporation would be entitled to deduct in computing its income for the purposes
of Part I of the Tax Act;



--------------------------------------------------------------------------------



 



- 5 -

  (k)   that the Corporation will not be subject to the provisions of subsection
66(12.67) of the Tax Act in a manner which impairs its ability to renounce
Qualifying Expenditures to the Subscribers in an amount equal to the Commitment
Amount;     (l)   that the Corporation will refrain from entering into any
agreements or transactions, or taking deductions which would otherwise reduce
its cumulative CEE to an extent, that would preclude the renunciation of
Qualifying Expenditures hereunder in an amount equal to the Commitment Amount as
contemplated herein;     (m)   if the Corporation is required under the Tax Act
to reduce Qualifying Expenditures previously renounced to the Subscriber, the
Corporation shall make such reduction pro rata by number of Flow-Through Shares
issued or to be issued pursuant to flow-through subscription agreements of even
date with this Flow-Through Subscription Agreement provided that the Corporation
shall not reduce Qualifying Expenditures renounced under this Flow-Through
Subscription Agreement until it has first reduced to the extent possible
expenditures renounced pursuant to flow-through subscription agreements dated
after the date of this Flow-Through Subscription Agreement; and     (n)   the
Corporation shall renounce Qualifying Expenditures with respect to this
Flow-Through Subscription Agreement and all other flow-through subscription
agreements of even date with this Flow-Through Subscription Agreement pro rata
by number of Flow-Through Shares issued or to be issued pursuant thereto before
or concurrently with renouncing Qualifying Expenditures pursuant to any
flow-through share subscription agreements dated after the date of this
Flow-Through Subscription Agreement.

7.   Nothing herein shall constitute or be construed to constitute a partnership
of any kind whatsoever between the Subscribers or any of them and the
Corporation.   8.   The contract arising out of this Flow-Through Subscription
Agreement and all documents relating thereto, which by common accord has been
and will be drafted in English, shall be governed by and construed in accordance
with the laws of the Province of Alberta and the laws of Canada applicable
therein.   9.   Time shall be of the essence hereof.   10.   The covenants,
representations and warranties contained in this Flow-Through Subscription
Agreement shall be true and correct as of closing and shall survive the closing
of the offering of securities under the Prospectus.   11.   The subscriptions of
the Subscribers are further subject to any rights available to the Subscribers
under applicable laws.   12.   This Flow-Through Subscription Agreement shall be
binding on and enure to the benefit of the Subscribers, the Corporation and
their respective heirs, executors, administrators, successors and assigns.



--------------------------------------------------------------------------------



 



- 6 -

DATED at Calgary, Alberta, this _____ day of                     , 2007.

     
 
                                          , as duly authorized agent for those
Subscribers whose names are set out on Schedule “A” attached hereto.
 
   
 
 
Per:                                                                           
     

THIS SUBSCRIPTION AND RENUNCIATION AGREEMENT IS ACCEPTED AND AGREED TO BY THE
CORPORATION at Calgary, Alberta, this ___day of                     , 2007.
OILSANDS QUEST INC.
Per:                                                            

 